Exhibit 10.1

Execution Version

 

 

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

among

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as First Lien Collateral Trustee for the

First Lien Secured Parties,

U.S. BANK NATIONAL ASSOCIATION,

as Second Lien Collateral Agent for the

Second Lien Secured Parties,

each additional Representative from time to time party hereto,

TRIUMPH GROUP, INC.,

as the Company, and

the other Grantors party hereto,

dated as of August 17, 2020

 

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED INTERCREDITOR AGREEMENT

AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated as of August 17, 2020 (as
amended, supplemented or otherwise modified from time to time, this
“Agreement”), among WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral
trustee for the First Lien Secured Parties (in such capacity and together with
its successors in such capacity, the “First Lien Collateral Trustee”), U.S. BANK
NATIONAL ASSOCIATION, as collateral agent for the Second Lien Secured Parties
(in such capacity and together with its successors in such capacity, the “Second
Lien Collateral Agent”), each additional Representative that from time to time
becomes a party hereto pursuant to Section 8.09, TRIUMPH GROUP, INC., a Delaware
corporation (the “Company”), and the other Grantors (as defined below) from time
to time party hereto.

RECITALS:

1.    On September 23, 2019, the Company and the other Grantors entered into the
Intercreditor Agreement (the “Original Intercreditor Agreement”) with PNC Bank,
National Association (“PNC”), as first lien credit agreement collateral agent
(in such capacity, the “Original First Lien Agent”), and U.S. Bank National
Association, as second lien collateral agent.

2.    PNC is the administrative agent under the Company’s Third Amended and
Restated Credit Agreement dated as of November 19, 2013 (as heretofore amended,
the “First Lien Credit Agreement”), which is being terminated, with the loans
thereunder refinanced and the letters of credit issued thereunder cash
collateralized (the “Refinancing”) with the proceeds from, among other things,
the issuance of the Company’s 8.875% Senior Secured First Lien Notes due 2024
(such notes, together with any additional notes issued from time to time under
the First Lien Indenture referred to below, the “First Lien Notes”) pursuant to
the First Lien Indenture.

3.    In connection with the issuance of the First Lien Notes and the
Refinancing, the Company and the other Grantors are entering into a Collateral
Trust Agreement, dated as of the date hereof (as amended, supplemented or
otherwise modified from time to time, the “Collateral Trust Agreement”) among
the First Lien Collateral Trustee, as collateral trustee, U.S. Bank National
Association, as indenture trustee on behalf of the holders of the First Lien
Notes, and any other Secured Debt Representative (as defined therein) that may
become a party thereto, which will govern the Liens held by the First Lien
Collateral Trustee for the benefit of the First Lien Secured Parties (as defined
below), including the holders of the First Lien Notes.

4.    The parties hereto desire to amend and restate the Original Intercreditor
Agreement to, among other things, reflect the Refinancing and replace PNC in its
capacity as the Original First Lien Agent with the First Lien Collateral
Trustee.

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Collateral Trustee (for itself and on behalf of the
First Lien Secured Parties), the Second



--------------------------------------------------------------------------------

Lien Collateral Agent (for itself and on behalf of the Second Lien Secured
Parties) and each additional Representative (for itself and on behalf of the
holders of the Series of Secured Debt for which it is Representative) agree to
amend and restate the Original Intercreditor Agreement in its entirety as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Collateral Trust Agreement or,
if defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

“Additional First Lien Debt” means any Indebtedness that is incurred, issued or
guaranteed by the Company and/or any other Grantor (other than Indebtedness
constituting First Lien Initial Obligations), which Indebtedness and guarantees
are secured by the First Lien Collateral (or a portion thereof) on a pari passu
basis with the First Lien Initial Obligations, including, in any event, any
“Additional Secured Debt” under, and as defined in, the Collateral Trust
Agreement; provided, however, that (i) such Indebtedness is permitted to be
incurred, secured and guaranteed, as applicable, on such basis by each
then-existing First Lien Document and Second Lien Document and (ii) unless
already a party with respect to that series of Additional First Lien Debt, the
trustee, agent or representative for the holders of such Indebtedness shall have
become a party to the Collateral Trust Agreement and satisfied, or caused to be
satisfied, the conditions set forth in Section 8.09 hereof.

“Additional First Lien Documents” means, with respect to any series, issue or
class of Additional First Lien Debt, the loan agreements, the promissory notes,
indentures, the First Lien Security Documents or other operative agreements
evidencing or governing such Indebtedness, including, in any event, any
agreement governing “Additional Secured Debt” under, and as defined in, the
Collateral Trust Agreement.

“Additional First Lien Obligations” means, with respect to any series, issue or
class of Additional First Lien Debt, all amounts owing pursuant to the terms of
such Additional First Lien Debt, including, without limitation, the obligation
(including guarantee obligations) to pay principal, interest (including
interest, fees or expenses accrued thereon after the commencement of any
Insolvency or Liquidation Proceeding), premium, letter of credit commissions,
reimbursement obligations, charges, expenses, fees, attorneys costs, indemnities
and other Obligations payable by a Grantor under any Additional First Lien
Document. Additional First Lien Obligations shall not include any DIP Financing.

“Additional Secured Debt Designation” means, in the case of any Series of Second
Lien Debt:

(a)    the written agreement of the holders of such Series of Second Lien Debt
and their Representative, as set forth in the indenture, credit agreement or
other agreement governing such Series of Second Lien Debt, for the benefit of
the First Lien Secured Parties and the other Second Lien Secured Parties that
all Second Lien Obligations will be and are secured equally and ratably by all
Second Liens at any time granted by the Company or any other Grantor to secure
any Obligations in respect of such Series of Second Lien Debt; and

 

-2-



--------------------------------------------------------------------------------

(b)    the Second Lien Representative and the holders of Obligations in respect
of such Series of Second Lien Debt are bound by the provisions of this
Agreement, including the provisions relating to the ranking of First Liens and
Second Liens and the order of application of proceeds from the enforcement of
First Liens and Second Liens and such Second Lien Representative shall have
become party to this Agreement pursuant to and by satisfying the conditions set
forth in, Section 8.09 hereof.

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

“Bank Product Obligations” of any Person means the obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) pursuant to any treasury or cash management
services, including deposit accounts, overdraft, credit or debit card, funds
transfer (including electronic funds transfer), automated clearinghouse, zero
balance accounts, returned check concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services and including, in any event, “Banking Services
Obligations” under, and as defined in, the “Collateral Trust Agreement”.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Capital Stock” of any Person means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants or options to purchase any of the
foregoing.

“Class Debt” has the meaning assigned to such term in Section 8.09.

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

“Collateral” means the First Lien Collateral and the Second Lien Collateral.

“Collateral Documents” means the First Lien Security Documents and the Second
Lien Security Documents.

“Collateral Trust Agreement” has the meaning assigned to such term in the
recitals of this Agreement.

“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement.

 

-3-



--------------------------------------------------------------------------------

“Designated Second Lien Representative” means (i) the Second Lien Collateral
Agent, so long as the Second Lien Debt under the Second Lien Indenture is the
only Second Lien Debt under this Agreement and (ii) at any time when clause
(i) does not apply, the Second Lien Representative designated from time to time
by the Second Lien Majority Representative in a notice to the First Lien
Collateral Trustee and the Company hereunder, as the “Designated Second Lien
Representative” for purposes hereof.

“DIP Financing” has the meaning assigned to such term in Section 6.01(a).

“Discharge of First Lien Obligations” means the occurrence of all of the
following:

(1)    termination or expiration of all commitments to extend credit that would
constitute First Lien Obligations;

(2)    payment in full in cash of the principal of and interest, fees, expenses
(including all interest, fees and expenses accrued after the commencement of any
Insolvency or Liquidation Proceeding whether or not allowed or allowable in such
proceeding) and premium (if any) on all First Lien Obligations (other than any
undrawn letters of credit);

(3)    discharge or cash collateralization (at the lower of (i) 105% of the
aggregate undrawn amount and (ii) the percentage of the aggregate undrawn amount
required for release of Liens under the terms of the applicable First Lien
Document) of all outstanding letters of credit constituting First Lien
Obligations;

(4)    payment in full in cash of obligations in respect of Hedging Obligations
constituting First Lien Obligations (and, with respect to any particular
agreement regarding Hedging Obligations, termination of such agreement and
payment in full in cash of all obligations thereunder or such other arrangements
as have been made by the counterparty thereto (and communicated to the First
Lien Collateral Trustee) pursuant to the terms of the First Lien Documents)
other than such Hedging Obligations that have been novated or collateralized to
the extent required by the terms thereof;

(5)    payment in full in cash of all other First Lien Obligations, including,
without limitation, Bank Product Obligations constituting First Lien
Obligations, that are outstanding and unpaid at the time the First Lien
Obligations are paid in full in cash (other than any obligations for taxes,
costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made at or prior to
such time); and

(6)    “Discharge of Secured Obligations” under, and as defined in, the
Collateral Trust Agreement.

A replacement of First Lien Obligations with other First Lien Obligations shall
not be deemed to cause a Discharge of First Lien Obligations.

“Discharge of Second Lien Obligations” means the occurrence of all of the
following:

(a)    payment in full in cash of the principal of and interest (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding) and premium (if any) on all Second Lien Debt; and

 

-4-



--------------------------------------------------------------------------------

(b)    payment in full in cash of all other Second Lien Obligations that are
outstanding and unpaid at the time the Second Lien Debt is paid in full in cash
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other liabilities in respect of which no claim or demand for payment
has been made at or prior to such time).

A replacement of Second Lien Obligations with other Second Lien Obligations
shall not be deemed to cause a Discharge of Second Lien Obligations.

“First Lien” means a Lien granted by the Company or any other Grantor in favor
of the First Lien Collateral Trustee, at any time, upon any property of the
Company or any other Grantor to secure First Lien Obligations.

“First Lien Class Debt” has the meaning assigned to such term in Section 8.09.

“First Lien Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“First Lien Collateral” means all “Collateral” (or comparable term) as defined
in the First Lien Security Documents or any other First Lien Document, and any
other assets of the Company or any other Grantor with respect to which a Lien is
granted or purported to be granted pursuant to a First Lien Security Document as
security for any First Lien Obligation.

“First Lien Collateral Trustee” has the meaning assigned to such term in the
introductory paragraph of this Agreement or any similar representative then most
recently designated in accordance with the applicable provisions of the
Collateral Trust Agreement.

“First Lien Credit Agreement” has the meaning assigned to such term in the
recitals of this Agreement.

“First Lien Documents” means, collectively, the First Lien Note Documents, the
First Lien Security Documents and the Additional First Lien Documents.

“First Lien Indenture” means the Indenture dated as of August 17, 2020 among the
Company, the other Grantors and U.S. Bank National Association, as trustee, as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time and, subject to Section 8.10, shall include any
Refinanced indenture identified by the Company in writing as the First Lien
Indenture.

“First Lien Initial Obligations” means the First Lien Notes and the other
Obligations (as defined in the First Lien Indenture) of the Company and the
other Grantors under the First Lien Notes and the First Lien Indenture
(excluding any Permitted Additional First Lien Secured Obligations (as defined
in the First Lien Indenture)).

 

-5-



--------------------------------------------------------------------------------

“First Lien Note Documents” means the First Lien Indenture, the First Lien
Notes, the guarantees thereof by the Grantors (other than the Company), the
First Lien Security Agreement and any other First Lien Security Documents
entered into in connection therewith and this Agreement.

“First Lien Notes” has the meaning assigned to such term in the recitals of this
Agreement.

“First Lien Obligations” means the First Lien Initial Obligations and the
Additional First Lien Obligations. First Lien Obligations shall include, in any
event, “Secured Obligations” under, and as defined in, the Collateral Trust
Agreement.

“First Lien Secured Parties” means the “Secured Parties” under, and as defined
in, the Collateral Trust Agreement.

“First Lien Security Agreement” means the Security Agreement, dated as of the
date hereof, by and among the Company, the other Grantors and the First Lien
Collateral Trustee, as collateral agent for the First Lien Secured Parties, as
such agreement has been or may be amended, restated, supplemented or otherwise
modified from time to time.

“First Lien Security Documents” means the “Security Documents” under, and as
defined in, the Collateral Trust Agreement, including the First Lien Security
Agreement, and all other security agreements, pledge agreements, collateral
assignments, mortgages, deeds of trust, collateral agency agreements, control
agreements or other grants or transfers for security executed and delivered by
the Company or any other Grantor creating (or purporting to create) a First Lien
in favor of the First Lien Collateral Trustee, in each case, as amended,
modified, renewed, restated or replaced, in whole or in part, from time to time.

“Grantors” means the Company, each other Subsidiary of the Company that shall
have granted any Lien in favor of any First Lien Secured Party and/or any Second
Lien Secured Party on any of its assets or properties to secure any of the First
Lien Obligations and/or Second Lien Obligations. The Grantors existing on the
date hereof are listed on the signature pages hereto as “Grantors.”

“Hedging Obligations” of any Person means the obligations of such Person
pursuant to (i) any interest rate swap agreement, interest rate cap agreement or
other financial agreement or arrangement relating to fluctuations in interest
rates, (ii) any foreign exchange contract, currency swap agreement or other
similar agreement, (iii) any cap, floor, collar, exchange transaction, hedging
contract, forward contract, swap agreement, futures contract, call or put option
or any other similar agreement or other exchange or protection agreement
relating to commodity prices, securities prices or financial market conditions
and including, in any event, “Hedging Obligations” under, and as defined in, the
Collateral Trust Agreement.

“Indebtedness” means (i) debt for borrowed money, including obligations
evidenced by bonds, debentures, notes or other similar instruments (other than
any obligations in respect of performance bonds, bid bonds, appeal bonds, surety
bonds, reclamation bonds and completion guarantees and similar obligations),
(ii) drawn and undrawn letters of credit, (iii) Bank Product Obligations,
(iv) Hedging Obligations and (v) any other “Indebtedness” within the meaning of
the First Lien Indenture or the Second Lien Indenture.

 

-6-



--------------------------------------------------------------------------------

“Insolvency or Liquidation Proceeding” means:

(1)    any case or proceeding commenced by or against the Company or any other
Grantor under the Bankruptcy Code or any other Bankruptcy Law, any other
proceeding for the reorganization, recapitalization or adjustment or marshalling
of the assets or liabilities of the Company or any other Grantor, any
receivership or assignment for the benefit of creditors relating to the Company
or any other Grantor or any similar case or proceeding relative to the Company
or any other Grantor or its creditors, as such, in each case whether or not
voluntary;

(2)    any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Company or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

(3)    any other proceeding of any type or nature in which substantially all
claims of creditors of the Company or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

“Joinder Agreement” means a supplement to this Agreement in substantially the
form of Annex II hereof.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Obligations” means any principal, premium, if any, interest, fees and expenses
(including interest accruing on or after the commencement of any Insolvency or
Liquidation Proceeding, whether or not a claim for post-filing interest, fees
and expenses is allowed or allowable in such proceeding), penalties, charges,
indemnifications, reimbursement obligations, damages, guarantees, and other
liabilities or amounts payable under the documentation governing any
Indebtedness or in respect thereto, and renewals or extensions of the foregoing
to the extent not prohibited hereunder.

“Officers’ Certificate” has the meaning provided to such term in Section 8.08.

“Original First Lien Agent” has the meaning assigned to such term in the
recitals of this Agreement.

“Original Intercreditor Agreement” has the meaning assigned to such term in the
recitals of this Agreement.

“Person” means any individual, natural person, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, government or political subdivision or agency
thereof, or any other entity.

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

 

-7-



--------------------------------------------------------------------------------

“PNC” has the meaning assigned to such term in the recitals of this Agreement.

“Proceeds” means (i) “proceeds,” as that term is defined in the Uniform
Commercial Code, of Shared Collateral, (ii) any payment or distribution made in
respect of Shared Collateral in an Insolvency or Liquidation Proceeding, and
(iii) any amounts received by the First Lien Collateral Trustee or any First
Lien Secured Party from a Second Lien Secured Party in respect of Shared
Collateral pursuant to this Agreement.

“Recovery” has the meaning assigned to such term in Section 6.04.

“Refinance” means, with respect to any Indebtedness, to refinance, extend,
renew, refund, repay, prepay, redeem, defease or retire, or to issue other
Indebtedness in exchange or replacement for, such Indebtedness, including
successively. “Refinanced” and “Refinancing” shall have correlative meanings.

“Replacement First Lien Obligations” has the meaning assigned to such term in
Section 8.10.

“Replacement Second Lien Obligations” has the meaning assigned to such term in
Section 8.10.

“Representatives” means the First Lien Collateral Trustee and the Second Lien
Representatives.

“Second Lien” means a Lien junior to the First Liens, granted by the Company or
any other Grantor in favor of the Second Lien Collateral Agent or other Second
Lien Representative pursuant to a Second Lien Security Document, at any time,
upon any property of the Company or any other Grantor to secure Second Lien
Obligations.

“Second Lien Class Debt” has the meaning assigned to such term in Section 8.09.

“Second Lien Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

“Second Lien Class Debt Representatives” has the meaning assigned to such term
in Section 8.09.

“Second Lien Collateral” means all “Collateral” (or comparable term) as defined
in the Second Lien Security Documents, and any other assets of the Company or
any other Grantor with respect to which a Lien is granted or purported to be
granted pursuant to a Second Lien Security Document as security for any Second
Lien Obligation.

“Second Lien Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Second Lien Debt” means:

(1)    the Second Lien Initial Obligations; and

 

-8-



--------------------------------------------------------------------------------

(2)    any other Indebtedness that is incurred, issued or guaranteed by the
Company and/or any other Grantor which Indebtedness and guarantees are secured
by liens on the Collateral (or a portion thereof) having junior priority ranking
to the Liens of any First Lien Obligations and on a pari passu basis with the
Liens of the Second Lien Initial Obligations; provided, however, that (i) such
Indebtedness is permitted to be incurred, secured and guaranteed on such basis
by each First Lien Document, and (ii) the Representative for the holders of such
Indebtedness shall have become party to this Agreement pursuant to, and by
satisfying, or causing to be satisfied, the conditions set forth in,
Section 8.09 hereof.

“Second Lien Documents” means, collectively, the Second Lien Note Documents and
any additional indenture, supplemental indenture, credit agreement or other
agreement governing each other Series of Second Lien Debt and the Second Lien
Security Documents.

“Second Lien Enforcement Date” means, with respect to the Designated Second Lien
Representative, prior to the Discharge of First Lien Obligations, the date which
is 180 days after the occurrence of both (i) an Event of Default (under and as
defined in the Second Lien Documents for which such Second Lien Representative
has been named as Representative) and (ii) the First Lien Collateral Trustee’s
receipt of written notice from such Second Lien Representative that (x) such
Second Lien Representative is the Designated Second Lien Representative and that
an Event of Default (under and as defined in the Second Lien Documents for which
such Second Lien Representative has been named as a Representative) has occurred
and is continuing and (y) the Second Lien Obligations of the series with respect
to which such Second Lien Representative has been named as a Representative are
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the applicable Second Lien
Document; provided that the Second Lien Enforcement Date shall be stayed and
shall not occur and shall be deemed not to have occurred (1) at any time the
First Lien Collateral Trustee has commenced and is diligently pursuing any
enforcement action with respect to all or any material portion of the Shared
Collateral or (2) at any time the Company or applicable other Grantor which has
granted a security interest in such Shared Collateral is then a debtor under or
with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.

“Second Lien Indenture” means the Indenture dated as of September 23, 2019 among
the Company, the other Grantors, the Second Lien Collateral Agent and the Second
Lien Indenture Trustee, as amended, restated, amended and restated, extended,
supplemented or otherwise modified from time to time and, subject to
Section 8.10, shall include any Refinanced indenture identified by the Company
in writing as the Second Lien Indenture.

“Second Lien Indenture Trustee” means U.S. Bank National Association, in its
capacity as trustee under the Second Lien Indenture, together with its
successors in such capacity.

“Second Lien Initial Obligations” means the Second Lien Notes and the other
Obligations (as defined in the Second Lien Indenture) of the Company and the
other Grantors under the Second Lien Notes and the Second Lien Indenture
(excluding any Permitted Additional Pari Passu Secured Obligations (as defined
in the Second Lien Indenture)).

 

-9-



--------------------------------------------------------------------------------

“Second Lien Majority Representatives” means the Second Lien Representatives
representing at least a majority of the then aggregate amount of Second Lien
Obligations that agree to vote together.

“Second Lien Note Documents” means the Second Lien Indenture, the Second Lien
Notes, the guarantees thereof by the Grantors (other than the Company), the
Second Lien Security Agreement and any other Second Lien Security Documents
entered into in connection therewith and this Agreement.

“Second Lien Notes” means the Company’s 6.250% Senior Secured Notes due 2024
issued pursuant to the Second Lien Indenture.

“Second Lien Obligations” means Second Lien Debt and all other Obligations in
respect thereof.

“Second Lien Representative” means:

(1)    in the case of the Second Lien Initial Obligations, the Second Lien
Collateral Agent and

(2)    in the case of any Second Lien Debt incurred after the date hereof, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the Second Lien Documents governing such Second Lien Debt that is named as
the Representative in respect of such Second Lien Debt in the applicable Joinder
Agreement.

“Second Lien Secured Party” means any Second Lien Representative, the Second
Lien Collateral Agent and any holder of Second Lien Obligations.

“Second Lien Security Agreement” means that certain Security Agreement, dated as
of the date hereof, by and among the Company, the other Grantors, and the Second
Lien Collateral Agent, as the Second Lien Representative for the holders of the
Second Lien Notes, as such agreement has been or may be amended, restated,
supplemented or otherwise modified from time to time.

“Second Lien Security Documents” means the Second Lien Security Agreement and
all other security agreements, pledge agreements, collateral assignments,
mortgages, deeds of trust, collateral agency agreements, control agreements or
other grants or transfers for security executed and delivered by the Company or
any other Grantor creating (or purporting to create) a Second Lien upon Second
Lien Collateral in favor of the Second Lien Collateral Agent or any other Second
Lien Representative, in each case, as amended, modified, renewed, restated or
replaced, in whole or in part, from time to time, in accordance with its terms.

“Secured Debt Documents” means the First Lien Documents and the Second Lien
Documents.

“Secured Party” means any First Lien Secured Party and any Second Lien Secured
Party.

 

-10-



--------------------------------------------------------------------------------

“Series of First Lien Obligations” means, severally, the First Lien Initial
Obligations and each other issue, series or incurrence of Additional First Lien
Obligations for which a single transfer register is maintained.

“Series of Second Lien Debt” means, severally, the Second Lien Notes and each
other issue, series or incurrence of Second Lien Debt.

“Series of Secured Debt” means each Series of First Lien Obligations and each
Series of Second Lien Debt.

“Shared Collateral” means, at any time, any property and assets wherever located
and whether now owned or later acquired, in which holders of First Lien
Obligations under at least one First Lien Document and the holders of Second
Lien Obligations hold a security interest or Lien (or, in case of First Lien
Secured Parties, are deemed to hold a Lien pursuant to this Agreement) at such
time. If, at any time, any portion of the First Lien Collateral under one or
more First Lien Documents does not constitute Second Lien Collateral in respect
of one or more Series of Second Lien Debt, then such portion of such First Lien
Collateral shall constitute Shared Collateral only with respect to the Series of
Second Lien Debt for which it constitutes Second Lien Collateral and shall not
constitute Shared Collateral for any Series of Second Lien Debt which does not
have a security interest in such collateral at such time.

“Subsidiary” means, with respect to any Person, (i) any corporation or trust of
which 50% or more (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a managing member or
of which 50% or more of the limited liability company interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries, or (iv) any corporation, trust, partnership, limited liability
company or other entity which is controlled or capable of being controlled by
such Person or one or more of such Person’s Subsidiaries.

“Uniform Commercial Code” means, unless otherwise specified, the Uniform
Commercial Code as from time to time in effect in the State of New York or of
any other state the laws of which are required to be applied in connection with
the creation or perfection of the security interests in any Collateral.

Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended,

 

-11-



--------------------------------------------------------------------------------

supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement, (v) unless otherwise
expressly qualified herein, the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, (vi) the term “or” is not exclusive, and (vii) the term
“exercise of rights and remedies” or terms of like import include remedial acts
to which the Company or any other Grantor consent or assist. Any references to
the Second Lien Collateral Agent and the Second Lien Indenture Trustee under the
Second Lien Indenture means such entity as “collateral trustee” or “trustee”, as
applicable, under the Second Lien Indenture, the Second Lien Security Agreement
and/or the other Second Lien Note Documents, and not in any other capacity,
including their respective individual capacities.

ARTICLE II

PRIORITIES AND AGREEMENTS WITH RESPECT TO SHARED COLLATERAL

Section 2.01 Lien Subordination. Notwithstanding (a) anything to the contrary
contained in any First Lien Documents or any Second Lien Documents, (b) how a
Lien was acquired (whether by grant, possession, statute, operation of law,
subrogation, or otherwise), (c) the date, time, manner, method or order of the
grant, attachment or perfection of a Lien, (d) any conflicting provision of the
New York Uniform Commercial Code or other applicable law, (e) any defect in, or
non-perfection, setting aside, or avoidance of, a Lien or a First Lien Document
or a Second Lien Document or (f) the modification of a First Lien Obligation or
a Second Lien Obligation, each Second Lien Secured Party hereby agrees that all
Second Liens on the Shared Collateral at any time granted by the Company or any
other Grantor will be subject and subordinate to all First Liens on the Shared
Collateral securing or purporting to secure any First Lien Obligations. The
subordination provided for in this Agreement is lien subordination only and the
Second Lien Obligations are not subordinated in right of payment to the First
Lien Obligations.

Section 2.02 Nature of Senior Debt Obligations.

(a)    Each Second Lien Secured Party acknowledges that, in accordance with the
Second Lien Documents, the subordination and the relative Lien priorities set
forth in Section 2.01 shall not be affected by the fact that (i) the aggregate
amount of the First Lien Obligations may be increased from time to time pursuant
to the terms of the First Lien Documents, (ii) a portion of the First Lien
Obligations consists or may consist of Indebtedness that is revolving in nature
or reimbursement obligations with respect to letters of credit, and the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, (iii) the First Lien Documents
may be replaced, restated, supplemented, restructured or otherwise amended or
modified from time to time and (iv) the First Lien Obligations may be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
Refinanced or otherwise amended or modified from time to time.

 

-12-



--------------------------------------------------------------------------------

(b)    The Lien priorities provided for in Section 2.01 shall not be altered or
otherwise affected by any amendment, modification, supplement, extension,
increase, renewal, restatement or replacement of any of the First Lien
Obligations (or any part thereof) or the Second Lien Obligations (or any part
thereof), by the release of any Collateral or of any guarantees for any First
Lien Obligations or by any action that any Secured Party may take or fail to
take in respect of any Collateral. As between the Company and the other
Grantors, on the one hand, and the Second Lien Secured Parties, on the other
hand, the foregoing provisions will not limit or otherwise affect the
obligations of the Company and the other Grantors contained in any Second Lien
Document with respect to the incurrence of Additional First Lien Obligations.

Section 2.03 Prohibition on Contesting Liens.

(a)    Each Second Lien Secured Party agrees that it shall not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing, or the
allowability of any claim asserted with respect to, any First Lien Obligations
held (or purported to be held) by or on behalf of the First Lien Collateral
Trustee or any of the other First Lien Secured Parties or other agent or trustee
therefor in any First Lien Collateral.

(b)    Each First Lien Secured Party agrees that it shall not (and hereby waives
any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the validity,
extent, perfection, priority or enforceability of any Lien securing, or the
allowability of any claim asserted with respect to, any Second Lien Obligations
held (or purported to be held) by or on behalf of the Second Lien Collateral
Agent or any of the other Second Lien Secured Parties or other agent or trustee
therefor in any Second Lien Collateral.

(c)    Notwithstanding the foregoing, no provision in this Agreement shall be
construed to prevent or impair the rights of the First Lien Collateral Trustee
to enforce this Agreement (including the priority of the Liens securing the
First Lien Obligations as provided in Section 2.01) or any of the First Lien
Documents.

Section 2.04 No Other Liens, Rights or Remedies.

(a)    The Secured Parties agree that, so long as the Discharge of First Lien
Obligations has not occurred, (x) neither the Company nor any of its
Subsidiaries shall grant or permit any additional Liens on any asset to secure
any Second Lien Obligation, and no Second Lien Secured Party shall hold any Lien
on any asset to secure any Second Lien Obligation unless, in any case, the
Company or such Subsidiary has granted, or concurrently therewith grants, a
First Lien on such asset to secure the First Lien Obligations and (y) no
guarantor shall guarantee any Second Lien Obligation, and no Second Lien Secured
Party shall permit any guarantee with respect to any Second Lien Obligation
unless, in any case, such guarantor has guaranteed, or concurrently therewith
guarantees, the First Lien Obligations. In addition, the Secured Parties agree
that (other than to the extent the Second Lien Documents provide that no Liens
will be granted on such assets or as otherwise set forth in the Second Lien
Documents), neither the Company nor any of its Subsidiaries shall grant or
permit any additional Liens on any asset to secure any First

 

-13-



--------------------------------------------------------------------------------

Lien Obligation and no First Lien Secured Party shall hold any Lien on any asset
to secure any First Lien Obligation unless the Company or such Subsidiary has
granted, or concurrently therewith grants, a Second Lien on such asset to secure
the Second Lien Obligations. To the extent that the provisions of the second
preceding sentence are not complied with for any reason, or should any Lien upon
any Shared Collateral be released or become unperfected due to any breach of
this Agreement or due to inadvertence, neglect or error by any of the First Lien
Secured Parties, the Company or any other Grantor, without limiting any other
right or remedy available to the First Lien Secured Parties, the Second Lien
Secured Parties agree that (i) the Second Lien Secured Parties shall be deemed
to hold and have held such Lien for the benefit of the First Lien Secured
Parties and (ii) any amounts received by or distributed to any Second Lien
Secured Party pursuant to or as a result of any Lien granted in contravention of
this Section 2.04(a), or as a result of such a release or lack of perfection,
shall be deemed to be Proceeds and subject to Sections 4.01 and 4.02.

(b)    Until a Discharge of First Lien Obligations, to the extent the Company or
any other Grantor or any of their respective Subsidiaries grants or permits any
of the Second Lien Secured Parties any right or remedy with respect to the
Shared Collateral that has not also been granted or permitted to the First Lien
Secured Parties, (i) such Second Lien Secured Party shall be required to
exercise such right or remedy at the direction of the First Lien Collateral
Trustee and (ii) any exercise of such right or remedy by such Second Lien
Secured Party shall be for the benefit of the First Lien Secured Parties
pursuant to and in accordance with the terms of this Agreement.

Section 2.05 Perfection of Liens. Except for the limited agreements of the First
Lien Collateral Trustee pursuant to Section 5.05 hereof, none of the First Lien
Secured Parties shall be responsible for perfecting or maintaining the
perfection of Liens with respect to any Shared Collateral for the benefit of any
of the Second Lien Secured Parties. The provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the First
Lien Secured Parties, on the one hand, and the Second Lien Secured Parties, on
the other hand, and shall not impose on any of the First Lien Secured Parties,
the Second Lien Secured Parties or any agent or trustee therefor any obligations
in respect of the disposition of Proceeds of any Shared Collateral which would
conflict with prior perfected claims therein in favor of any other Person or any
order or decree of any court or governmental authority or any applicable law.

Section 2.06 Certain Cash Collateral. Notwithstanding anything in this Agreement
or any Secured Debt Document to the contrary, collateral consisting of cash and
cash equivalents pledged to secure First Lien Obligations consisting of
reimbursement obligations in respect of letters of credit or to cash
collateralize outstanding letters of credit and held by any First Lien Secured
Party and which cash and cash equivalents do not secure any other First Lien
Obligations shall be applied as specified in the applicable First Lien
Documents, will not constitute Shared Collateral and will not be subject to the
provisions of Section 2.04.

Section 2.07.    Similar Liens and Agreements. Except as provided in
Section 2.06, the Representatives, on behalf of the Secured Parties for the
Series of Secured Debt for which it is acting, agree that it is their intention
that Collateral securing each Series of Secured Debt be identical. In
furtherance of the foregoing, the parties hereto agree, subject to the other
provisions of this Agreement:

(a) upon request by the First Lien Collateral Trustee or the Designated Second
Lien Representative, to cooperate in good faith from time to time in order to
determine the specific items of Collateral and the steps taken to perfect their
respective Liens thereon; and

 

-14-



--------------------------------------------------------------------------------

(b) that the documents and agreements creating or evidencing the Collateral and
guarantees for the First Lien Obligations and the Second Lien Obligations, shall
be in all material respects the same forms of documents other than with respect
to the first lien and second lien nature of the Obligations thereunder.

ARTICLE III

ENFORCEMENT

Section 3.01 Exercise of Remedies.

(a)    So long as the Discharge of First Lien Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Company or any other Grantor, (1) none of the Second Lien Secured
Parties will (x) exercise or seek to exercise any rights or remedies (including
setoff or recoupment) with respect to any Shared Collateral in respect of the
Second Lien Obligations or institute any action or proceeding with respect to
such rights or remedies (including any action of foreclosure), (y) contest,
protest or object to any foreclosure proceeding or action brought with respect
to the Shared Collateral or any other First Lien Collateral by any First Lien
Secured Party in respect of the First Lien Obligations, the exercise of any
right by a First Lien Secured Party (or any agent or sub-agent on their behalf)
in respect of the First Lien Obligations under any lockbox agreement, control
agreement, landlord waiver or bailee’s letter or similar agreement or
arrangement to which any First Lien Secured Party either is a party or may have
rights as a third party beneficiary, or any other exercise by any such party of
any rights and remedies relating to the Shared Collateral under the First Lien
Documents or otherwise in respect of the First Lien Collateral or the First Lien
Obligations, or (z) object to the forbearance by the First Lien Secured Parties
from bringing or pursuing any foreclosure proceeding or action or any other
exercise of any rights or remedies relating to the Shared Collateral in respect
of First Lien Obligations and (2) the First Lien Secured Parties shall have the
exclusive right to enforce rights, exercise remedies (including setoff,
recoupment and the right to credit bid their debt) and make determinations
regarding the care or preservation of the Shared Collateral, or the release,
disposition or restrictions with respect to the Shared Collateral without any
consultation with or the consent of any of the Second Lien Secured Parties, and
to incur expenses in connection with the foregoing, and shall have the exclusive
right to determine and direct the time, method and place for exercising such
right or remedy or conducting any proceeding with respect thereto; provided,
however, that:

(i)    in any Insolvency or Liquidation Proceeding commenced by or against the
Company or any other Grantor, any of the Second Lien Secured Parties may file a
claim or statement of interest with respect to the Second Lien Obligations;

(ii)    any of the Second Lien Secured Parties may take any action (not adverse
to the prior Liens on the Shared Collateral securing the First Lien Obligations
or the rights of the First Lien Secured Parties to exercise remedies in respect
thereof) in order to create, prove, perfect, preserve or protect (but not
enforce) its rights in, and perfection and priority of its Lien on, the Shared
Collateral;

 

-15-



--------------------------------------------------------------------------------

(iii)    any of the Second Lien Secured Parties may exercise rights and remedies
as unsecured creditors against the Company and any other Grantor in accordance
with the terms of the Second Lien Documents and applicable law (so long as such
rights and remedies do not violate any provision of this Agreement);

(iv)    any Second Lien Secured Party may file any necessary or appropriate
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any person objecting to or otherwise
seeking the disallowance of the claims of the Second Lien Secured Parties or the
avoidance of any Second Lien to the extent not inconsistent with the terms of
this Agreement;

(v)    from and after the Second Lien Enforcement Date, the Designated Second
Lien Representative may exercise or seek to exercise any rights or remedies
(including setoff) with respect to any Shared Collateral in respect of any
Second Lien Obligations, or institute any action or proceeding with respect to
such rights or remedies (including any action of foreclosure); and

(vi)    any of the Second Lien Secured Parties may credit bid on the Shared
Collateral in any such sale or disposition in accordance with Section 363(k) of
the Bankruptcy Code or any similar provision of any other Bankruptcy Law;
provided that any such “credit bid” shall provide for the payment in full in
cash of all the First Lien Obligations.

In exercising rights and remedies with respect to the First Lien Collateral, the
First Lien Secured Parties may enforce the provisions of the First Lien
Documents and exercise remedies thereunder, all in such order and in such manner
as they may determine in the exercise of their respective sole discretion and
without consultation with any of the Second Lien Secured Parties and regardless
of whether any such exercise is adverse to the interest of the Second Lien
Secured Parties. Such exercise and enforcement shall include, without
limitation, rights of set-off, the rights of an agent appointed by the First
Lien Secured Parties to sell or otherwise dispose of Shared Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition and
to exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code of any applicable jurisdiction and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.

(b)    So long as the Discharge of First Lien Obligations has not occurred,
except as expressly provided in the proviso in clause (2) of Section 3.01(a),
each of the Second Lien Secured Parties agrees that it will not, in the context
of its role as a secured creditor, take or receive any Shared Collateral or any
Proceeds of Shared Collateral in connection with the exercise of any right or
remedy (including setoff or recoupment) with respect to any Shared Collateral in
respect of Second Lien Obligations. Without limiting the generality of the
foregoing, unless and until the Discharge of First Lien Obligations has
occurred, except as expressly provided in the proviso in clause (2) of
Section 3.01(a) the sole right of the Second Lien Secured Parties

 

-16-



--------------------------------------------------------------------------------

with respect to the Shared Collateral is to hold a Lien on the Shared Collateral
in respect of Second Lien Obligations pursuant to the Second Lien Documents for
the period and to the extent granted therein and to receive a share of the
Proceeds thereof, if any, after the Discharge of First Lien Obligations has
occurred.

(c)    Prior to the Discharge of First Lien Obligations, subject to the proviso
in clause (2) of Section 3.01(a), (i) none of the Second Lien Secured Parties
will take any action that would hinder, delay, or interfere with any exercise of
remedies undertaken by any First Lien Secured Party with respect to the Shared
Collateral under the First Lien Documents, including any sale, lease, exchange,
transfer or other disposition of the Shared Collateral, whether by foreclosure
or otherwise, and (ii) each of the Second Lien Secured Parties will waive any
and all rights it may have as a junior lien creditor or otherwise to object to
the manner in which the First Lien Secured Parties seek to enforce or collect
the First Lien Obligations or the Liens granted on any of the First Lien
Collateral, regardless of whether any action or failure to act by or on behalf
of any First Lien Secured Party is adverse to the interests of the Second Lien
Secured Parties.

(d)    Each of the Second Lien Secured Parties hereby acknowledges and agrees
that no covenant, agreement or restriction contained in any Second Lien Document
shall be deemed to restrict in any way the rights and remedies of the First Lien
Secured Parties with respect to the First Lien Collateral as set forth in this
Agreement and the First Lien Documents.

(e)    Subject to Section 3.01(a), prior to the Discharge of First Lien
Obligations, the First Lien Collateral Trustee shall have the exclusive right to
exercise any right or remedy with respect to the Shared Collateral and shall
have the exclusive right to determine and direct the time, method and place for
exercising such right or remedy or conducting any proceeding with respect
thereto. Following the Discharge of First Lien Obligations, the Designated
Second Lien Representative who may be instructed by the Second Lien Majority
Representatives shall have the exclusive right to exercise any right or remedy
with respect to the Collateral, and the Designated Second Lien Representative
who may be instructed by the Second Lien Majority Representatives shall have the
exclusive right to direct the time, method and place of exercising or conducting
any proceeding for the exercise of any right or remedy available to the Second
Lien Secured Parties with respect to the Collateral, or of exercising or
directing the exercise of any trust or power conferred on the Second Lien
Representatives, or for the taking of any other action authorized by the Second
Lien Security Documents; provided, however, that nothing in this Section shall
impair the right of any Second Lien Representative or other agent or trustee
acting on behalf of the Second Lien Secured Parties to take such actions with
respect to the Collateral after the Discharge of the First Lien Obligations as
may be otherwise required or authorized pursuant to any intercreditor agreement
governing the Second Lien Secured Parties or the Second Lien Obligations.

Section 3.02 Cooperation. Subject to the proviso in clause (2) of
Section 3.01(a), each of the Second Lien Secured Parties agrees that, unless and
until the Discharge of First Lien Obligations has occurred, it will not
commence, or join with any Person (other than the First Lien Secured Parties in
each case upon the request of the First Lien Collateral Trustee) in commencing,
any enforcement, collection, execution, levy or foreclosure action or proceeding
with respect to any Lien held by it in the Shared Collateral under any of the
Second Lien Documents or otherwise in respect of the Second Lien Obligations.

 

-17-



--------------------------------------------------------------------------------

Section 3.03 Actions upon Breach. Should any Second Lien Secured Party, contrary
to this Agreement, in any way take, attempt to take or threaten to take any
action with respect to any Shared Collateral (including any attempt to realize
upon or enforce any remedy with respect to this Agreement) or fail to take any
action required by this Agreement, this Agreement shall create a rebuttable
presumption and admission by such Second Lien Secured Party that any First Lien
Secured Party (in its or their own name or in the name of the Company or any
other Grantor) or the Company may obtain (and any First Lien Secured Party may
obtain) relief against such Second Lien Secured Party by injunction, specific
performance or other appropriate equitable relief. The Second Lien Secured
Parties hereby (i) agree that the First Lien Secured Parties’ damages from the
actions of any Second Lien Secured Party may at that time be difficult to
ascertain and may be irreparable and waive any defense that the Company, any
other Grantor or the First Lien Secured Parties cannot demonstrate damage or be
made whole by the awarding of damages and (ii) irrevocably waive any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action that may be
brought by any First Lien Secured Party.

ARTICLE IV

PAYMENTS

Section 4.01 Application of Proceeds.

(a)     Prior to the Discharge of First Lien Obligations, and regardless of
whether an Insolvency or Liquidation Proceeding has been commenced, Shared
Collateral or Proceeds of Shared Collateral received in connection with the
enforcement or exercise of any rights or remedies with respect to any portion of
the Shared Collateral will be applied:

(i)    first, to the payment in full in cash of all First Lien Obligations in
accordance with the Collateral Trust Agreement,

(ii)    second, to the payment in full in cash of all Second Lien Obligations,
and

(iii)    third, to the Company or as otherwise required by applicable law.

(b)    Any Shared Collateral or Proceeds of Shared Collateral received by any
First Lien Secured Party or Second Lien Secured Party on account of its secured
claim in connection with any Insolvency or Liquidation Proceeding shall be
deemed to be the result of an exercise of remedies.

(c)    Any non-cash Shared Collateral or non-cash Proceeds of Shared Collateral
received by a Second Lien Representative shall be paid over or otherwise turned
over to the First Lien Collateral Trustee promptly following such receipt to be
held by the First Lien Collateral Trustee as Shared Collateral, unless such
turnover would be commercially unreasonable.

Section 4.02 Payments Over. Unless and until the Discharge of First Lien
Obligations, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, any Shared Collateral
or Proceeds of Shared Collateral upon the exercise of remedies received by any
Second Lien Secured Party in connection

 

-18-



--------------------------------------------------------------------------------

with the exercise of any right or remedy (including setoff or recoupment)
relating to the Shared Collateral, in contravention of this Agreement or
otherwise, shall be segregated and held in trust for the benefit of and
forthwith paid over to the First Lien Collateral Trustee for the benefit of the
First Lien Secured Parties in the same form as received, with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. Any
Shared Collateral or Proceeds received by any Second Lien Secured Party on
account of its secured claim in connection with any Insolvency or Liquidation
Proceeding shall be deemed to be the result of an exercise of remedies. The
First Lien Collateral Trustee is hereby authorized to make any such endorsements
as agent for each of the Second Lien Secured Parties. This authorization is
coupled with an interest and is irrevocable.

ARTICLE V

OTHER AGREEMENTS

Section 5.01 Releases.

(a)    The Second Lien Secured Parties agree that prior to the Discharge of
First Lien Obligations, (1) if in connection with any exercise of the First Lien
Collateral Trustee’s rights or remedies in respect of the Shared Collateral, the
First Lien Collateral Trustee, for itself or on behalf of any of the First Lien
Secured Parties, releases any of its Liens on any part of the Shared Collateral,
then the Liens, if any, of or for the benefit of the Second Lien Secured Parties
on such Shared Collateral shall be automatically, unconditionally and
simultaneously released, (2) if in connection with any exercise of the First
Lien Collateral Trustee’s remedies, in each case prior to the Discharge of First
Lien Obligations, the equity interests of any Person are foreclosed upon or
otherwise disposed of and the First Lien Collateral Trustee releases its Lien on
the property or assets of such Person, then the Liens of or for the benefit of
the Second Lien Secured Parties with respect to the property or assets of such
Person will be automatically released to the same extent as the Liens of the
First Lien Collateral Trustee and (3) in the event of a sale, transfer or other
disposition of any specified item of Shared Collateral (including all or
substantially all of the equity interests of any Subsidiary of the Company)
other than a release granted upon or following the Discharge of First Lien
Obligations or in accordance with clauses (1) or (2) above, the Liens granted to
or for the benefit of the Second Lien Secured Parties upon such Shared
Collateral to secure the Second Lien Obligations shall terminate and be
released, automatically and without any further action, concurrently with the
termination and release of all Liens granted upon such Shared Collateral to
secure First Lien Obligations; provided that, in the case of each of clauses
(1), (2) and (3), the Second Liens on such Shared Collateral shall attach to
(and shall remain subject and subordinate to all First Lien Obligations) any
Proceeds of a sale, transfer or other disposition of Shared Collateral or equity
interests of any Person not paid to the First Lien Secured Parties or that
remain after the Discharge of First Lien Obligations. Promptly upon delivery to
any Second Lien Representative of a certificate from the First Lien Collateral
Trustee or a Grantor stating that any such termination and release of Liens
securing the First Lien Obligations will occur, such Second Lien Representative,
for itself or on behalf of any Second Lien Secured Parties represented by it,
shall execute and deliver, at the Company’s or the other Grantor’s sole cost and
expense and without any representation or warranty, to the First Lien Collateral
Trustee or such Grantor such termination statements, releases and other
documents (including documents which are corresponding second lien versions of
termination statements, releases and other documents that the First Lien
Collateral Trustee delivers under the First Lien

 

-19-



--------------------------------------------------------------------------------

Documents to the extent applicable) so as to confirm the foregoing releases
referred to in clauses (1), (2), and (3) of the first sentence of this clause
(a) when such releases occur. Nothing in this Section 5.01(a) will be deemed to
affect any agreement of the Second Lien Secured Parties to release the Liens on
the Second Lien Collateral as set forth in the relevant Second Lien Security
Documents.

(b)    Until the Discharge of First Lien Obligations has occurred, each of the
Second Lien Secured Parties hereby irrevocably constitutes and appoints (but
subject to Section 5.06) the First Lien Collateral Trustee and any officer or
agent of the First Lien Collateral Trustee with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of the Second Lien Secured Parties or in the First Lien
Collateral Trustee’s own name, from time to time in the First Lien Collateral
Trustee’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.

(c)    Unless and until the Discharge of First Lien Obligations has occurred,
each of the Second Lien Secured Parties hereby consents to the application,
whether prior to or after an event of default under any First Lien Document, of
Proceeds to the repayment of First Lien Obligations pursuant to the First Lien
Documents; provided that nothing in this Section 5.01(c) shall be construed to
prevent or impair the rights of the Second Lien Secured Parties to receive
Proceeds in connection with the Second Lien Obligations not otherwise in
contravention of this Agreement.

(d)    Notwithstanding anything to the contrary in any Second Lien Security
Document, in the event that prior to the Discharge of First Lien Obligations the
terms of a First Lien Security Document, on the one hand, and a Second Lien
Security Document, on the other hand, each require any Grantor (i) to make
payment in respect of any item of Shared Collateral, (ii) to deliver or afford
control over any item of Shared Collateral to, or deposit any item of Shared
Collateral with, (iii) to register ownership of any item of Shared Collateral in
the name of or make an assignment of ownership of any Shared Collateral or the
rights thereunder to, (iv) cause any securities intermediary, commodity
intermediary or other Person acting in a similar capacity to agree to comply, in
respect of any item of Shared Collateral, with instructions or orders from, or
to treat, in respect of any item of Shared Collateral, as the entitlement
holder, (v) hold any item of Shared Collateral in trust for (to the extent such
item of Shared Collateral cannot be held in trust for multiple parties under
applicable law), (vi) obtain the agreement of a bailee or other third party to
hold any item of Shared Collateral for the benefit of or subject to the control
of or, in respect of any item of Shared Collateral, to follow the instructions
of or (vii) obtain the agreement of a landlord with respect to access to leased
premises where any item of Shared Collateral is located or waivers or
subordination of rights with respect to any item of Shared Collateral in favor
of, in any case, both the First Lien Collateral Trustee, on the one hand, and
the Designated Second Lien Representative, on the other hand, such Grantor may,
until the Discharge of First Lien Obligations has occurred, comply with such
requirement under the Second Lien Security Document as it relates to such Shared
Collateral by taking any of the actions set forth above only with respect to, or
in favor of, the First Lien Collateral Trustee; provided that, to the extent
control agreements or arrangements are entered into over deposit accounts or

 

-20-



--------------------------------------------------------------------------------

securities accounts consisting of Shared Collateral, the Designated Second Lien
Representative shall be a party to such agreements and arrangements. Until the
Discharge of First Lien Obligations occurs, to the extent that any First Lien
Secured Parties (A) have released any Lien on Shared Collateral or any Grantor
from its obligation under its guaranty and any such Liens or guaranty are later
reinstated or (B) obtain any new liens or additional guarantees from any
Grantor, then the Second Lien Collateral Agent, for itself and for the benefit
of the Second Lien Secured Parties, shall be granted a Lien on any such Shared
Collateral, subject to the lien subordination provisions of this Agreement and
Section 2.04 hereof, and the Second Lien Collateral Agent, for itself and for
the benefit of the Second Lien Secured Parties, shall be granted an additional
guaranty, as the case may be.

Section 5.02 Insurance and Condemnation Awards.

(a)    Prior to the Discharge of First Lien Obligations, subject to the rights
of the Grantors under, and to the extent required by, the First Lien Documents,
the First Lien Secured Parties have the right to be named as additional insureds
and lender loss payees on insurance policies, maintained from time to time by
any Grantor and, so long as the Discharge of First Lien Obligations has not
occurred, the sole right to adjust settlement for any insurance policy covering
the Shared Collateral in the event of loss, and to approve any condemnation
award. Prior to the Discharge of First Lien Obligations, subject to the rights
of the Grantors under, and to the extent required by, the Second Lien Documents,
the Second Lien Secured Parties may be added as additional insureds and lender
loss payees on insurance policies, subject to the rights of the First Lien
Secured Parties. In connection therewith and so long as the Discharge of First
Lien Obligations has not occurred, the Second Lien Secured Parties shall agree
to execute such documentation to disclaim any interest in the proceeds or as
requested by the First Lien Secured Parties necessary or desirable for the First
Lien Secured Parties to enable the First Lien Secured Parties to adjust
settlement for any such insurance policy or to approve any condemnation award or
otherwise to exercise their rights in such policies and proceeds and the First
Lien Collateral Trustee is granted a power of attorney coupled with an interest,
which power of attorney is irrevocable, to execute any such documentation on
behalf of the Second Lien Secured Parties.

(b)    All proceeds of any such insurance policy and any such award, if in
respect of the Shared Collateral, shall be paid (i) first, prior to the
occurrence of the Discharge of First Lien Obligations, to the First Lien
Collateral Trustee for the benefit of the First Lien Secured Parties pursuant to
the terms and on the conditions of the Collateral Trust Agreement and,
subsequently, the First Lien Documents, (ii) second, following the occurrence of
the Discharge of First Lien Obligations but prior to the Discharge of Second
Lien Obligations, to the Designated Second Lien Representative for the benefit
of the Second Lien Secured Parties pursuant to the terms and on the conditions
of the applicable Second Lien Documents, (iii) third, after the occurrence of
the Discharge of First Lien Obligations and the Discharge of Second Lien
Obligations, then to the owner of the subject property, such other Person as may
be entitled thereto or as a court of competent jurisdiction may otherwise
direct. If prior to the Discharge of First Lien Obligations the Second Lien
Collateral Agent or any Second Lien Secured Party shall, at any time, receive
any proceeds of any such insurance policy or any such award in contravention of
this Agreement, it shall pay such proceeds over to the First Lien Collateral
Trustee in accordance with the terms of Section 4.02(a).

 

-21-



--------------------------------------------------------------------------------

Section 5.03 Amendments to Debt Documents.

(a)    The First Lien Documents may be amended, restated, supplemented or
otherwise modified in accordance with their terms, and the Indebtedness under
the First Lien Documents may be Refinanced, in each case, without the consent of
any Second Lien Secured Party; provided, however, that, without the consent of
the Designated Second Lien Representative, no such amendment, restatement,
supplement, modification or Refinancing (or successive amendments, restatements,
supplements, modifications or Refinancings) shall contravene any provision of
this Agreement or any Secured Debt Document. The First Lien Collateral Trustee
may rely on a certificate of the Company stating that such amendment,
restatement, supplement or other modification does not contravene any Secured
Debt Document.

(b)    The Second Lien Documents may be amended, restated, supplemented or
otherwise modified in accordance with their terms, and the Indebtedness under
the Second Lien Documents may be Refinanced, in each case, without the consent
of any First Lien Secured Party; provided, however, that, without the consent of
the First Lien Collateral Trustee, no such amendment, restatement, supplement,
modification or Refinancing (or successive amendments, restatements,
supplements, modifications or Refinancings) shall contravene any provision of
this Agreement or any Secured Debt Document. The Designated Second Lien
Representative may rely on a certificate of the Company stating that such
amendment, restatement, supplement or other modification does not contravene any
Secured Debt Document.

(c)    Each of the Second Lien Secured Parties agrees that each Second Lien
Security Document entered into after the date hereof shall include, and the
Grantors agree to cause each such Second Lien Security Document to include, the
following language (or language to similar effect approved by the First Lien
Collateral Trustee):

“Notwithstanding anything herein to the contrary, (i) the priority of the liens
and security interests granted to the Second Lien Representative pursuant to
this Agreement are expressly subject and subordinate to the priority of the
liens and security interests granted in favor of the First Lien Secured Parties
(as defined in the Intercreditor Agreement referred to below) and (ii) the
exercise of any right or remedy by the Second Lien Representative hereunder is
subject to the limitations and provisions of the Amended and Restated
Intercreditor Agreement dated as of August 17, 2020 (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), among Wilmington Trust, National Association, as First Lien
Collateral Trustee, U.S. Bank National Association, as Second Lien Collateral
Agent, the other Representatives from time to time party thereto, the Company
and its subsidiaries party thereto. In the event of any conflict between the
terms of the Intercreditor Agreement and the terms of this Agreement with
respect to the priority of the liens and security interests granted to the
Second Lien Representative or the exercise of any rights or remedies of the
Second Lien Representative, the terms of the Intercreditor Agreement shall
govern.”

(d)    In the event that any of the First Lien Secured Parties enters into any
amendment, waiver or consent in respect of any of the First Lien Security
Documents for the

 

-22-



--------------------------------------------------------------------------------

purpose of adding to or deleting from, or waiving or consenting to any
departures from any provisions of, any First Lien Security Document or changing
in any manner the rights of the First Lien Secured Parties, the Company or any
other Grantor thereunder in a manner that is applicable to the First Lien
Obligations, then such amendment, waiver or consent shall apply automatically to
any comparable provision of each comparable Second Lien Security Document
without the consent of any Second Lien Secured Party, the Company or any other
Grantor and without any action by any Second Lien Secured Party, the Company or
any other Grantor; provided, however, that (i) no such amendment, waiver or
consent shall (A) remove assets subject to the Second Liens or release any such
Liens, except to the extent that such release is permitted or required by
Section 5.01(a) and provided that there is a concurrent release of the
corresponding First Liens or (B) amend, modify or otherwise affect the rights or
duties of the Second Lien Collateral Agent in its role as Second Lien Collateral
Agent in a manner materially adverse to it without its prior written consent and
(ii) written notice of such amendment, waiver or consent shall have been given
to the Second Lien Collateral Agent promptly after the effectiveness of such
amendment, waiver or consent (it being understood that the failure to deliver
such notice shall not impair the effectiveness of any such amendment, waiver or
consent).

(e)    Upon the request of the First Lien Collateral Trustee or the Designated
Second Lien Representative, the Company agrees to deliver to each of the First
Lien Collateral Trustee or the Designated Second Lien Representative copies of
(i) any amendments, supplements or other modifications to the First Lien
Documents or the Second Lien Documents and (ii) any new First Lien Documents or
Second Lien Documents promptly after effectiveness thereof.

Section 5.04 Rights as Unsecured Creditors.

(a)    The Second Lien Secured Parties may exercise rights and remedies as
unsecured creditors against the Company and any other Grantor in accordance with
the terms of the Second Lien Documents and applicable law so long as such rights
and remedies do not violate any provision of this Agreement, including, without
limitation, Sections 2.03, 2.04, 3.01, 3.02 and Article VI hereof. Nothing in
this Agreement shall prohibit the receipt by any of the Second Lien Secured
Parties of the required payments of principal, premium, if any, interest, fees
and other amounts due under the Second Lien Documents, so long as such receipt
is not the direct or indirect result of the exercise in contravention of this
Agreement by any Second Lien Secured Party of rights or remedies as a secured
creditor in respect of Shared Collateral (including, without limitation, rights
of set-off) or is not otherwise in contravention of this Agreement including,
without limitation, Section 5.03(b) hereof. In the event any Second Lien Secured
Party becomes a judgment lien creditor in respect of Shared Collateral as a
result of its enforcement of its rights as an unsecured creditor in respect of
Second Lien Obligations, such judgment lien shall be subordinated to the Liens
securing First Lien Obligations on the same basis as the other Liens securing
the Second Lien Obligations are so subordinated to such Liens securing First
Lien Obligations under this Agreement.

Section 5.05 Gratuitous Bailee for Perfection.

(a)    The First Lien Collateral Trustee acknowledges and agrees that if it
shall at any time hold a Lien securing any First Lien Obligations on any Shared
Collateral that can be perfected by the possession or control of such Shared
Collateral or of any account in which such

 

-23-



--------------------------------------------------------------------------------

Shared Collateral is held, and if such Shared Collateral or any such account is
in fact in the possession or under the control of the First Lien Collateral
Trustee, or of agents or bailees of such Person (such Shared Collateral being
referred to herein as the “Pledged or Controlled Collateral”), or if it shall at
any time obtain any landlord waiver or bailee’s letter or any similar agreement
or arrangement granting it rights or access to Shared Collateral, the First Lien
Collateral Trustee shall also hold such Pledged or Controlled Collateral, or
take such actions with respect to such landlord waiver, bailee’s letter or
similar agreement or arrangement, as agent, sub-agent or gratuitous bailee for
the benefit of, and on behalf of, the Second Lien Secured Parties solely for the
purpose of perfecting the Liens granted under the relevant Second Lien Security
Documents and subject to the terms and conditions of this Section 5.05.

(b)    Except as otherwise specifically provided herein, until the Discharge of
First Lien Obligations has occurred, the First Lien Secured Parties shall be
entitled to deal with the Pledged or Controlled Collateral in accordance with
the terms of the First Lien Documents as if the Liens under the Second Lien
Security Documents did not exist. The rights of the Second Lien Secured Parties
with respect to the Pledged or Controlled Collateral shall at all times be
subject to the terms of this Agreement.

(c)    The First Lien Secured Parties shall have no obligation whatsoever to any
Second Lien Secured Party to assure that any of the Pledged or Controlled
Collateral is genuine or owned by the Grantors or to protect or preserve rights
or benefits of any Person or any rights pertaining to the Shared Collateral,
except as expressly set forth in this Section 5.05. The duties or
responsibilities of the First Lien Collateral Trustee under this Section 5.05
shall be limited solely to holding or controlling the Shared Collateral and the
related Liens referred to in paragraphs (a) and (b) of this Section 5.05 as
sub-agent and gratuitous bailee for the Second Lien Secured Parties for purposes
of perfecting the Lien held by the Second Lien Representatives.

(d)    The First Lien Collateral Trustee shall not have by reason of the Second
Lien Security Documents or this Agreement, or any other document, a fiduciary
relationship in respect of any Second Lien Secured Party, and each of the Second
Lien Secured Parties hereby waives and releases the First Lien Collateral
Trustee from all claims and liabilities arising pursuant to the First Lien
Collateral Trustee’s roles under this Section 5.05 as sub-agent and gratuitous
bailee with respect to the Shared Collateral.

(e)    None of the Second Lien Secured Parties will have any duties or other
obligations to any First Lien Secured Party with respect to any Collateral,
other than as expressly set forth in this Agreement.

(f)    None of the First Lien Secured Parties will have any duties or other
obligations to any Second Lien Secured Party with respect to any Collateral,
other than as expressly set forth in this Agreement.

(g)    Upon the Discharge of First Lien Obligations, the First Lien Collateral
Trustee shall, at the Grantors’ sole cost and expense, and to the extent the
Grantors do not pay such expenses, at the sole cost and expense of the Second
Lien Secured Parties, (i) (A) deliver to the Designated Second Lien
Representative, to the extent that it is legally permitted to do so, all Shared
Collateral, including all Proceeds, held or controlled by the First Lien
Collateral Trustee

 

-24-



--------------------------------------------------------------------------------

or any of its agents or bailees, including the transfer of possession and
control, as applicable, of the Pledged or Controlled Collateral, together with
any necessary endorsements and notices to depositary banks, securities
intermediaries and commodities intermediaries, and assign its rights under any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Shared Collateral, or (B) direct and deliver
such Shared Collateral as a court of competent jurisdiction may otherwise
direct, (ii) notify any applicable insurance carrier that it is no longer
entitled to be a lender loss payee or additional insured under the insurance
policies of any Grantor issued by such insurance carrier and (iii) notify any
governmental authority involved in any condemnation or similar proceeding
involving any Grantor that the Designated Second Lien Representative is entitled
to approve any awards granted in such proceeding. The Company and the other
Grantors shall take such further action as is required to effectuate the
transfer contemplated hereby and shall indemnify the First Lien Collateral
Trustee for loss or damage suffered by the First Lien Collateral Trustee as a
result of such transfer, except for loss or damage suffered by any such Person
primarily as a result of its own willful misconduct or gross negligence, as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. The First Lien Collateral Trustee has no obligations to follow
instructions from any Second Lien Secured Party in contravention of this
Agreement.

(h)    Until the Discharge of First Lien Obligations has occurred, each of the
Second Lien Secured Parties acknowledges and agrees that if it shall at any time
hold a Lien securing any Second Lien Obligations on any Shared Collateral or of
any Pledged or Controlled Collateral, or if it shall at any time obtain any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Shared Collateral, such Second Lien Secured
Party shall also hold such Pledged or Controlled Collateral, or take such
actions with respect to such landlord waiver, bailee’s letter or similar
agreement or arrangement, as sub-agent or gratuitous bailee for the First Lien
Secured Parties, in each case solely for the purpose of perfecting the Liens
granted under the relevant First Lien Security Documents and subject to the
terms and conditions of this Section 5.05.

(i)    None of the First Lien Secured Parties shall be required to marshal any
present or future collateral security for any obligations of the Company or any
Subsidiary to any First Lien Secured Party under the First Lien Documents or any
assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

Section 5.06 When Discharge of First Lien Obligations Deemed To Not Have
Occurred. If, at any time substantially concurrently with or after the
occurrence of the Discharge of First Lien Obligations, the Company or any
Subsidiary consummates any Refinancing of any First Lien Obligations, then such
Discharge of First Lien Obligations shall automatically be deemed not to have
occurred for all purposes of this Agreement (other than with respect to any
release actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of First Lien Obligations) and the applicable
agreement governing such First Lien Obligations shall automatically be treated
as a First Lien Document for all purposes of this Agreement, including for
purposes of the Lien priorities and rights in respect of Shared Collateral set
forth herein and the agent, representative or trustee for the holders of such
First Lien Obligations

 

-25-



--------------------------------------------------------------------------------

shall be the First Lien Collateral Trustee for all purposes of this Agreement.
Upon receipt of notice from the Company of such incurrence (including the
identity of the new First Lien Collateral Trustee), each Second Lien
Representative shall promptly (a) enter into such documents and agreements,
including amendments or supplements to this Agreement, as the Company or such
new First Lien Collateral Trustee shall reasonably request in writing in order
to provide the new First Lien Collateral Trustee the rights of the First Lien
Collateral Trustee contemplated hereby, (b) deliver to such First Lien
Collateral Trustee, to the extent that it is legally permitted to do so, all
Shared Collateral, including all proceeds thereof, held or controlled by such
Second Lien Representative or any of its agents or bailees, together with any
necessary endorsements and notices to depositary banks, securities
intermediaries and commodities intermediaries, and assign its rights under any
landlord waiver or bailee’s letter or any similar agreement or arrangement
granting it rights or access to Shared Collateral, (c) notify any applicable
insurance carrier that it is no longer entitled to be a lender loss payee or
additional insured under the insurance policies of any Grantor issued by such
insurance carrier and (d) notify any governmental authority involved in any
condemnation or similar proceeding involving a Grantor that the new First Lien
Collateral Trustee is entitled to approve any awards granted in such proceeding;
provided that any reasonable costs or other expenses incurred in connection with
clauses (a) to (d) above shall be the exclusive responsibility of the Grantors.

Section 5.07 Purchase Right. Without prejudice to the enforcement of the First
Lien Secured Parties’ remedies, the First Lien Secured Parties agree that
following (a) the acceleration of the First Lien Obligations or (b) the
commencement of an Insolvency or Liquidation Proceeding (each, a “Purchase
Event”), within thirty (30) days of the Purchase Event, one or more of the
holders of the Second Lien Debt may request, and the First Lien Secured Parties
hereby offer the Second Lien Secured Parties the option, to purchase all, but
not less than all, of the aggregate amount of outstanding First Lien Obligations
(including unfunded commitments under any First Lien Document) outstanding at
the time of purchase at par, plus any premium that would be applicable upon
prepayment of the First Lien Obligations and accrued and unpaid interest, all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding, at the applicable post-default rate and fees (including (w) breakage
costs, (x) in the case of any secured Hedging Obligations, the amount that would
be payable by the relevant Grantor thereunder if such Grantor were to terminate
the hedge agreement in respect thereof on the date of the purchase or, if not
terminated an amount determined by the relevant First Lien Secured Party to be
necessary to collateralize its credit risk arising out of such agreement, (y) if
applicable, the cash collateral to be furnished to the First Lien Secured
Parties providing letters of credit under the First Lien Documents in such
amounts (not to exceed 105% of the sum of the aggregate undrawn amount of all
such letters of credit and the aggregate facing and similar fees which will
accrue thereon through the stated maturity thereof (assuming no drawings thereon
before stated maturity)) as such First Lien Secured Party determines is
reasonably necessary to secure such First Lien Secured Party in connection
therewith, and (z) in the case of any secured Bank Product Obligations that are
First Lien Obligations, the cash collateral to be furnished to the First Lien
Secured Parties providing such Bank Products under the First Lien Documents in
such amounts, including all amounts payable as a result of the termination (or
early termination) thereof, as such First Lien Secured Party determines is
reasonably necessary to secure such First Lien Secured Party in connection
therewith), without warranty or representation or recourse (except for
representations and warranties required to be made by assigning lenders pursuant
to customary assignment documentation). If such right is exercised, the First
Lien Secured Parties and

 

-26-



--------------------------------------------------------------------------------

the Second Lien Secured Parties shall endeavor to close promptly thereafter but
in any event within ten (10) Business Days of the request; provided that the
foregoing shall not impose upon the First Lien Collateral Trustee any
obligations to the extent it has not received directions to its satisfaction as
provided under the Collateral Trust Agreement. If one or more of the Second Lien
Secured Parties exercise such purchase right, it shall be exercised pursuant to
documentation mutually acceptable to the First Lien Secured Parties and the
purchasing Second Lien Secured Parties. If none of the Second Lien Secured
Parties timely exercises such right the First Lien Secured Parties shall have no
further obligations pursuant to this Section 5.07 for such Purchase Event and
may take any further actions in their sole discretion in accordance with the
First Lien Documents and this Agreement. Each First Lien Secured Party will
retain all rights to indemnification provided in the relevant First Lien
Document for all claims and other amounts relating to the period prior to the
purchase of the First Lien Obligations pursuant to this Section 5.07.

ARTICLE VI

INSOLVENCY OR LIQUIDATION PROCEEDINGS.

Section 6.01 Financing Issues.

(a)    Until the Discharge of First Lien Obligations has occurred, if the
Company or any other Grantor shall be subject to any Insolvency or Liquidation
Proceeding and any First Lien Secured Party shall desire to consent (or not
object) to the sale, use or lease of cash or other collateral or to consent (or
not object) to the Company’s or any other Grantor’s obtaining financing under
Section 363 or Section 364 of the Bankruptcy Code or any similar provision of
any other Bankruptcy Law (“DIP Financing”), then none of the Second Lien Secured
Parties will raise any objection to and will not otherwise contest (1) such
sale, use or lease of such cash or other collateral, unless the First Lien
Collateral Trustee shall oppose or object to such use of cash collateral (in
which case, none of the Second Lien Secured Parties shall seek any relief in
connection therewith that is inconsistent with the relief being sought by the
First Lien Collateral Trustee); or (2) such DIP Financing, unless (x) the First
Lien Collateral Trustee shall oppose or object to such DIP Financing, (y) the
terms of such DIP Financing provide for the sale of all or substantially all of
the First Lien Collateral and/or the Second Lien Collateral prior to any event
of default under the documentation providing for such DIP Financing in
connection with the exercise of remedies or require the confirmation of a plan
of reorganization containing all or substantially all of the material terms or
provisions (other than repayment in cash of such DIP Financing on the effective
date thereof) or (z) the maximum principal amount of indebtedness permitted
under such DIP Financing exceeds the sum of (I) the aggregate amount of First
Lien Obligations refinanced with the proceeds thereof or otherwise “rolled-up”
into such DIP Financing plus (II) an amount equal to ten percent (10%) of the
aggregate principal amount of First Lien Obligations and any amount available to
be drawn under outstanding letters of credit and aggregate principal amount of
revolving commitments, in each case, under the First Lien Documents as in effect
immediately preceding the date of commencement of such Insolvency or Liquidation
Proceeding. If such DIP Financing meets some, but not all, of the foregoing
conditions, then each Second Lien Secured Party unconditionally agrees that it
will only raise an objection to or contest such DIP Financing based upon the
conditions which are not met and will not object, oppose or contest on any other
basis. Except to the extent permitted by Section 6.03, none of the Second Lien
Secured Parties will request adequate protection or any other relief in
connection

 

-27-



--------------------------------------------------------------------------------

therewith and, to the extent the Liens securing any First Lien Obligations are
subordinated to or pari passu with such DIP Financing, will subordinate (and
will be deemed hereunder to have subordinated) its Liens in the Shared
Collateral (and in any other assets of the Grantors that may serve as collateral
(including avoidance actions, or the proceeds thereof)) to (A) such DIP
Financing (and all obligations relating thereto), (B) any adequate protection
Liens provided to the First Lien Secured Parties and (C) any “carve-out” for
professional and United States Trustee fees agreed to by the First Lien
Collateral Trustee. The limitation in clause (z) shall not apply to Bank Product
Obligations or Hedging Obligations, and Bank Product Obligations and Hedging
Obligations shall not count toward such limitation. Until the Discharge of First
Lien Obligations has occurred, none of the Second Lien Secured Parties will
raise any objection to and will not otherwise contest:

(i)    any motion for relief from the automatic stay or from any injunction
against foreclosure or enforcement in respect of First Lien Obligations made by
any First Lien Secured Party;

(ii)    any exercise by any First Lien Secured Party of the right to credit bid
First Lien Obligations at any sale of First Lien Collateral under Section 363(k)
of the Bankruptcy Code or any similar provision of any other Bankruptcy Law;

(iii)    any other request for judicial relief made in any court by any First
Lien Secured Party relating to the lawful enforcement of any Lien on First Lien
Collateral; or

(iv)    any order relating to a sale or other disposition of assets of the
Company or any other Grantor to which the First Lien Collateral Trustee has
consented or not objected that provides, to the extent such sale or other
disposition is to be free and clear of Liens, that the Liens securing the First
Lien Obligations and the Second Lien Obligations will attach to the proceeds of
the sale on the same basis of priority as the Liens on the Shared Collateral
securing the First Lien Obligations rank to the Liens on the Shared Collateral
securing the Second Lien Obligations pursuant to this Agreement.

(b)    No Second Lien Secured Party may provide DIP Financing to the Company or
any other Grantor secured by Liens equal or senior in priority to the Liens
securing any First Lien Obligations; provided that if no First Lien Secured
Party offers to provide DIP Financing to the extent permitted under
Section 6.01(a) after the Company provides the First Lien Secured Parties with a
reasonable opportunity to provide such DIP Financing (and consults with the
First Lien Secured Parties for a reasonable period of time with respect to such
DIP Financing), then a Second Lien Secured Party may seek, following such
period, to provide such DIP Financing secured by Liens equal or senior in
priority to the Liens securing any First Lien Obligations, and the First Lien
Secured Parties may not object thereto; provided, further, that such DIP
Financing may not “roll-up” or otherwise include or refinance any pre-petition
Second Lien Obligations.

(c)    The Second Lien Secured Parties agree that notice received two Business
Days prior to the entry of an order approving such usage of cash or other
collateral or approving such DIP Financing shall be adequate notice.

 

-28-



--------------------------------------------------------------------------------

Section 6.02 Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, each of the Second Lien Secured Parties agrees that
none of them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding or take any action in derogation thereof,
in each case in respect of any Shared Collateral, without the prior written
consent of the First Lien Collateral Trustee.

Section 6.03 Adequate Protection.

(a)    Each of the Second Lien Secured Parties agrees that, until the Discharge
of First Lien Obligations has occurred, none of them shall:

(i)    object, contest or support any other Person objecting to or contesting
(x) any request by any First Lien Secured Party for adequate protection, (y) any
objection by any First Lien Secured Party to any motion, relief, action or
proceeding based on any First Lien Secured Party’s claiming a lack of adequate
protection or (z) the payment of interest, fees, expenses or other amounts of
any First Lien Secured Party under Section 506(b) of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law; or

(ii)    assert or support any claim for costs or expenses of preserving or
disposing of any Second Lien Collateral under Section 506(c) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law.

(b)    Notwithstanding anything contained in this Article VI, until the
Discharge of First Lien Obligations, in any Insolvency or Liquidation
Proceeding:

(i)    if the First Lien Secured Parties (or any subset thereof) are granted
adequate protection in the form of a Lien on additional or replacement
collateral in connection with any DIP Financing or use of cash collateral under
Section 363 or 364 of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law, then the Designated Second Lien Representative, for itself and
on behalf of each Second Lien Secured Party may seek or request adequate
protection in the form of a Lien on such additional or replacement collateral,
which Lien is subordinated to the Liens securing and providing adequate
protection for all First Lien Obligations and such DIP Financing (and all
obligations relating thereto) on the same basis as the other Liens securing the
Second Lien Obligations are so subordinated to the Liens securing First Lien
Obligations under this Agreement; and

(ii)    in the event any Second Lien Secured Party seeks or requests adequate
protection and such adequate protection is granted (in each instance, to the
extent such grant is otherwise permissible under the terms and conditions of
this Agreement) in the form of a Lien on additional or replacement collateral,
then the First Lien Collateral Trustee shall also be granted a senior Lien on
such additional or replacement collateral as security and adequate protection
for the First Lien Obligations and any such DIP Financing and any Lien on such
additional or replacement collateral securing or providing adequate protection
for the Second Lien Obligations shall be subordinated to the Liens on such
collateral securing the First Lien Obligations and any such DIP Financing (and
all obligations

 

-29-



--------------------------------------------------------------------------------

relating thereto) and any other Liens granted to the First Lien Secured Parties
as adequate protection on the same basis as the other Liens securing the Second
Lien Obligations are so subordinated to the Liens securing First Lien
Obligations under this Agreement.

Section 6.04 Avoidance Issues. If any First Lien Secured Party is required in
any Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Company or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be or avoided as fraudulent or preferential in any
respect or for any other reason, any amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of setoff, recoupment or
otherwise, then the First Lien Obligations shall be reinstated to the extent of
such Recovery and deemed to be outstanding as if such payment had not occurred
and the First Lien Secured Parties shall be entitled to the benefits of this
Agreement with respect to all such recovered amounts. If this Agreement shall
have been terminated prior to such Recovery, this Agreement shall be reinstated
in full force and effect, and such prior termination shall not diminish,
release, discharge, impair or otherwise affect the obligations of the parties
hereto. The Second Lien Secured Parties hereby agree that none of them shall be
entitled to benefit from any avoidance action affecting or otherwise relating to
any distribution or allocation made in accordance with this Agreement, whether
by preference or otherwise, it being understood and agreed that the benefit of
such avoidance action otherwise allocable to them shall instead be treated as
Proceeds and allocated and turned over for application in accordance with the
priorities set forth in this Agreement. This Section 6.04 shall survive
termination of this Agreement.

Section 6.05 Separate Grants of Security and Separate Classifications. The
Second Lien Secured Parties each hereby acknowledge and agree that (a) the
grants of Liens by the Company and the other Grantors pursuant to the First Lien
Security Documents and the Second Lien Security Documents constitute separate
and distinct grants of Liens and (b) because of, among other things, their
differing rights in the Shared Collateral, the Second Lien Obligations are
fundamentally different from the First Lien Obligations, and must each be
separately classified in any plan of reorganization or similar dispositive
restructuring plan proposed, confirmed, or adopted in an Insolvency or
Liquidation Proceeding. If it is held that any claims of the First Lien Secured
Parties and/or the Second Lien Secured Parties in respect of the Shared
Collateral constitute a single class of claims (rather than separate classes of
senior and junior secured claims), then each of the Second Lien Secured Parties
acknowledges and agrees that all distributions shall be made as if there were
separate classes of senior and junior secured claims against the Grantors in
respect of the Shared Collateral, with the effect being that, to the extent that
the aggregate value of the Shared Collateral is sufficient (for this purpose
ignoring all claims held by the Second Lien Secured Parties), the First Lien
Secured Parties and the Second Lien Secured Parties, as applicable, shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing (or that
would be owing if there were such separate classes of senior and junior secured
claims) in respect of interest accrued thereon after the commencement of any
Insolvency or Liquidation Proceeding and any applicable post-default rate, fees
and expenses, before any distribution is made in respect of the Second Lien
Obligations, and any Second Lien Secured Party shall turn over to the First Lien
Collateral Trustee amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Lien
Secured Parties.

 

-30-



--------------------------------------------------------------------------------

Section 6.06 No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided in this Agreement, prohibit or in any
way limit any First Lien Secured Party from objecting in any Insolvency or
Liquidation Proceeding or otherwise to any action taken by any Second Lien
Secured Party, including the seeking by any Second Lien Secured Party of
adequate protection or the assertion by any Second Lien Secured Party of any of
its rights and remedies under the Second Lien Documents or otherwise.

Section 6.07 Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of any Insolvency or
Liquidation Proceeding. The relative rights as to the Shared Collateral and
Proceeds shall continue after the commencement of any Insolvency or Liquidation
Proceeding on the same basis as prior to the date of the petition therefor,
subject to any court order approving any DIP Financing for, or use of cash
collateral by, the Company or any other Grantor. All references herein to any
Grantor shall include such Grantor as a debtor-in-possession and any receiver or
trustee for such Grantor.

Section 6.08 Other Matters. To the extent that any Second Lien Secured Party has
or acquires rights under Section 363 or Section 364 of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law with respect to any of the
Shared Collateral, such Second Lien Secured Party agrees not to assert any such
rights without the prior written consent of the First Lien Collateral Trustee;
provided that if requested by the First Lien Collateral Trustee, such Second
Lien Secured Party shall timely exercise such rights in the manner requested by
the First Lien Collateral Trustee, including any rights to payments in respect
of such rights.

Section 6.09 506(c) Claims. Until the Discharge of First Lien Obligations has
occurred, no Second Lien Secured Party will assert or enforce any claim under
Section 506(c) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law senior to or on a parity with the Liens securing the First Lien
Obligations for costs or expenses of preserving or disposing of any Shared
Collateral.

Section 6.10 Reorganization.

(a)    If, in any Insolvency or Liquidation Proceeding, debt obligations of the
reorganized debtor secured by Liens upon any property of the reorganized debtor
are distributed, pursuant to a plan of reorganization or similar dispositive
restructuring plan, on account of the First Lien Obligations and/or the Second
Lien Obligations, then, to the extent the debt obligations distributed on
account of the First Lien Obligations and/or on account of the Second Lien
Obligations are secured by Liens upon the same assets or property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

(b)    None of the Second Lien Secured Parties (whether in the capacity of a
secured creditor or an unsecured creditor) shall propose, vote in favor of, or
otherwise directly or

 

-31-



--------------------------------------------------------------------------------

indirectly support any plan of reorganization or similar dispositive
restructuring plan that is inconsistent with the priorities or other provisions
of this Agreement, other than (A) with the prior written consent of the First
Lien Collateral Trustee, or (B) to the extent any such plan is proposed or
supported by the number of First Lien Secured Parties required under
Section 1126(c) of the Bankruptcy Code.

Section 6.11 Section 1111(b) of the Bankruptcy Code. Until the Discharge of
First Lien Obligations has occurred, none of the Second Lien Secured Parties
shall object to, oppose, support any objection, or take any other action to
impede, the right of any First Lien Secured Party to make an election under
Section 1111(b)(2) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law. Each Second Lien Secured Party hereby waives any claim it may
hereafter have against any First Lien Secured Party arising out of the election
by any First Lien Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law.

Section 6.12 [Reserved].

Section 6.13 Post-Petition Interest.

(a)    Until the Discharge of First Lien Obligations has occurred, none of the
Second Lien Secured Parties shall oppose or seek to challenge any claim by any
First Lien Secured Party for allowance in any Insolvency or Liquidation
Proceeding of First Lien Obligations consisting of interest, fees or expenses
accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding, without regard to the existence of the Liens of the Second Lien
Representatives, on behalf of the Second Lien Secured Parties. This Agreement
expressly is intended to include, and does include the “rule of explicitness,”
and is intended to provide the First Lien Secured Parties with the right to
receive payment of all post-petition interest through distributions made
pursuant to the provisions of this Agreement even though such post-petition
interest may not be not allowed or allowable against the bankruptcy estate of
the Company or any other Grantor under Section 502(b)(2) or Section 506(b) of
the Bankruptcy Code or under any other provision of the Bankruptcy Code or any
other Bankruptcy Law.

(b)    Until the Discharge of First Lien Obligations has occurred, none of the
First Lien Secured Parties shall oppose or seek to challenge any claim by any
Second Lien Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Second Lien Obligations consisting of all interest, fees or
expenses accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding to the extent of the value of the Liens of the Second Lien
Representatives on behalf of the Second Lien Secured Parties.

ARTICLE VII

RELIANCE; ETC.

Section 7.01 Reliance. All loans and other extensions of credit made or deemed
made on and after the date hereof by the First Lien Secured Parties to the
Company or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. Each of the Second Lien Secured Parties
acknowledges that it has, independently and without reliance on any First Lien
Secured Party, entered into the Second Lien Documents to which it is party or by

 

-32-



--------------------------------------------------------------------------------

which it is bound, this Agreement and the transactions contemplated hereby and
thereby, and in taking or not taking any action under the Second Lien Documents
or this Agreement they will continue to do so independently and without reliance
on any First Lien Secured Party.

Section 7.02 No Warranties or Liability.

(a)    Each Second Lien Secured Party acknowledges that no First Lien Secured
Party has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the First Lien Documents, the ownership of any Shared
Collateral or the perfection or priority of any Liens thereon. The First Lien
Secured Parties will be entitled to manage and supervise their respective loans
and extensions of credit under the First Lien Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate, and the
First Lien Secured Parties may manage their loans and extensions of credit
without regard to any rights or interests that the Second Lien Secured Parties
have in the Shared Collateral or otherwise, except as otherwise provided in this
Agreement. No First Lien Secured Party shall have any duty to any Second Lien
Secured Party to act or refrain from acting in a manner that allows, or results
in, the occurrence or continuance of a default or an event of default under any
agreement with the Company or any Subsidiary (including the Second Lien
Documents), regardless of any knowledge thereof that they may have or be charged
with.

(b)    Except as expressly set forth in this Agreement, the First Lien Secured
Parties and the Second Lien Secured Parties have not otherwise made to each
other, nor do they hereby make to each other, any warranties, express or
implied, nor do they assume any liability to each other with respect to (i) the
enforceability, validity, value or collectability of any of the First Lien
Obligations, the Second Lien Obligations or any guarantee or security which may
have been granted to any of them in connection therewith, (ii) any Grantor’s
title to or right to transfer any of the Shared Collateral or (iii) any other
matter except as expressly set forth in this Agreement.

Section 7.03 Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Secured Parties and the Second Lien Secured
Parties hereunder shall remain in full force and effect irrespective of:

(a)    any lack of validity or enforceability of any First Lien Document or any
Second Lien Document;

(b)    any change in the time, manner or place of payment of, or in any other
terms of, all or any of the First Lien Obligations or the Second Lien
Obligations, or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of any First Lien Document or the terms of any Second Lien Document;

(c)    any exchange of any security interest in any Shared Collateral or any
other collateral or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the First Lien
Obligations or Second Lien Obligations or any guarantee thereof;

 

-33-



--------------------------------------------------------------------------------

(d)    the commencement of any Insolvency or Liquidation Proceeding in respect
of the Company or any other Grantor; or

(e)    any other circumstances that otherwise might constitute a defense
available to (i) the Company or any other Grantor in respect of the First Lien
Obligations (other than the Discharge of First Lien Obligations, subject to
Sections 5.06 and 6.04), or (ii) any Second Lien Secured Party in respect of the
Second Lien Obligations (other than the Discharge of First Lien Obligations
and/or the Discharge of Second Lien Obligations, in each case subject to
Sections 5.06 and 6.04).

Section 7.04 No Waiver of Lien Priorities.

(a)    No right of the First Lien Secured Parties or any of them to enforce any
provision of this Agreement or any First Lien Document shall at any time in any
way be prejudiced or impaired by any act or failure to act on the part of the
Company or any other Grantor or by any act or failure to act by any First Lien
Secured Party, or by any noncompliance by any Person with the terms, provisions
and covenants of this Agreement, any of the First Lien Documents or any of the
Second Lien Documents, regardless of any knowledge thereof which any First Lien
Secured Party, or any of them, may have or be otherwise charged with.

(b)    Without in any way limiting the generality of the foregoing paragraph
(but subject to the rights of the Company and the other Grantors under the First
Lien Documents and subject to the provisions of Section 5.03(a)), the First Lien
Secured Parties and any of them may, at any time and from time to time in
accordance with the First Lien Documents and/or applicable law, without the
consent of, or notice to, any Second Lien Secured Party, without incurring any
liabilities to any Second Lien Secured Party and without impairing or releasing
the Lien priorities and other benefits provided in this Agreement (even if any
right of subrogation or other right or remedy of any Second Lien Secured Party
is affected, impaired or extinguished thereby) do any one or more of the
following:

(1)    change the manner, place or terms of payment or change or extend the time
of payment of, or amend, renew, exchange, increase or alter, the terms of any of
the First Lien Obligations or any Lien on any Shared Collateral or guaranty of
any of the First Lien Obligations or any liability of the Company or any other
Grantor, or any liability incurred directly or indirectly in respect thereof
(including any increase in or extension of the First Lien Obligations, without
any restriction as to the tenor or terms of any such increase or extension) or
otherwise amend, renew, exchange, extend, modify or supplement in any manner any
Liens held by any First Lien Secured Party, the First Lien Obligations or any of
the First Lien Documents;

(2)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and in any order any part of the Shared Collateral or
any liability of the Company or any other Grantor to any of the First Lien
Secured Parties, or any liability incurred directly or indirectly in respect
thereof;

 

-34-



--------------------------------------------------------------------------------

(3)    settle or compromise any First Lien Obligation or any other liability of
the Company or any other Grantor or any security therefor or any liability
incurred directly or indirectly in respect thereof and apply any sums by
whomsoever paid and however realized to any liability (including the First Lien
Obligations) in any manner or order; and

(4)    exercise or delay in or refrain from exercising any right or remedy
against the Company or any other Grantor or any other Person or any security,
and elect any remedy and otherwise deal freely with the Company, any other
Grantor or any Shared Collateral and any security and any guarantor or any
liability of the Company or any other Grantor to the First Lien Secured Parties
or any liability incurred directly or indirectly in respect thereof.

(c)    Except as otherwise expressly provided herein, each of the Second Lien
Secured Parties agrees that the First Lien Secured Parties shall have no
liability to any such Second Lien Secured Parties, and each of the Second Lien
Secured Parties hereby waives any claim against any First Lien Secured Party
arising out of any and all actions which the First Lien Secured Parties or any
of them may take or permit or omit to take with respect to:

(1)    the First Lien Documents (other than this Agreement), including, without
limitation, any failure to perfect or obtain perfected security interests in the
Shared Collateral;

(2)    the collection of the First Lien Obligations; or

(3)    the foreclosure upon, or sale, liquidation or other disposition of, any
Shared Collateral.

Each of the Second Lien Secured Parties agrees that the First Lien Secured
Parties have no duty to them in respect of the maintenance or preservation of
the Shared Collateral, the First Lien Obligations or otherwise.

Until the Discharge of First Lien Obligations, each of the Second Lien Secured
Parties agrees not to assert and hereby waives, to the fullest extent permitted
by law, any right to demand, request, plead or otherwise assert or otherwise
claim the benefit of, any marshaling, appraisal, valuation or other similar
right that may otherwise be available under applicable law with respect to any
Shared Collateral or any other similar rights a junior secured creditor may have
under applicable law.

None of the First Lien Secured Parties nor any of their respective directors,
officers, employees or agents will be liable for failure to demand, collect or
realize upon any of the Shared Collateral or for any delay in doing so, or will
be under any obligation to sell or otherwise dispose of any Shared Collateral
upon the request of any Grantor or upon the request of the Second Lien
Collateral Agent, any other Second Lien Secured Party or any other Person or to
take any other action whatsoever with regard to the Shared Collateral or any
part thereof. Without limiting the foregoing, each Second Lien Secured Party
agrees that no First Lien Secured Party shall have any duty or obligation to
realize first upon any type of Shared Collateral or to sell or otherwise dispose
of all or any portion of the Shared Collateral in any manner, including

 

-35-



--------------------------------------------------------------------------------

as a result of the application of the principles of marshaling or otherwise,
that would maximize the return to any First Lien Secured Parties or any Second
Lien Secured Parties, notwithstanding that the order and timing of any such
realization, sale or other disposition may affect the amount of proceeds
actually received by such Persons from such realization, sale or other
disposition.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Conflicts.

(a)    In the event of any conflict between the provisions of this Agreement and
the provisions of any First Lien Document or any Second Lien Document, the
provisions of this Agreement shall govern. Notwithstanding the foregoing,
(i) the relative rights and obligations of the First Lien Secured Parties
(solely as amongst themselves) shall be governed by the terms of the Collateral
Trust Agreement and (ii) the relative rights and obligations of the Second Lien
Secured Parties (solely as amongst themselves) shall be governed by the terms of
an intercreditor agreement governing the rights and obligations of such Second
Lien Secured Parties solely amongst themselves.

(b)    The Secured Parties acknowledge that (i) the secured creditor
relationship between different classes of First Lien Obligations may be governed
separately from this Agreement and (ii) the secured creditor relationship
between different classes of Second Lien Obligations may be governed separately
from this Agreement.

Section 8.02 Continuing Nature of this Agreement; Severability. This is a
continuing agreement of Lien subordination, and (x) the First Lien Secured
Parties may continue, at any time and without notice to the First Lien
Collateral Trustee or any Second Lien Secured Party, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Company or
any Subsidiary constituting First Lien Obligations in reliance hereon and
(y) the Second Lien Secured Parties may continue, at any time and without notice
to any Second Lien Representative or any First Lien Secured Party, to extend
credit and other financial accommodations and lend monies to or for the benefit
of the Company or any Subsidiary constituting Second Lien Obligations in
reliance hereon. The terms of this Agreement shall survive and continue in full
force and effect in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement that is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions. All references to the Company or any other Grantor shall include the
Company or such Grantor as debtor and debtor in possession and any receiver,
trustee or similar person for the Company or any other Grantor (as the case may
be) in any Insolvency or Liquidation Proceeding. This Agreement shall terminate
and be of no further force and effect:

(a)    subject to the terms and conditions of Section 5.06 hereof, with respect
to the First Lien Collateral Trustee, the First Lien Secured Parties represented
by it and their First Lien Obligations, upon the Discharge of First Lien
Obligations, subject to the rights of the First Lien Secured Parties under
Section 6.04; and

 

-36-



--------------------------------------------------------------------------------

(b)    subject to the terms and conditions of Section 5.06 hereof, with respect
to any Second Lien Representative, the Second Lien Secured Parties represented
by it and their Second Lien Obligations, upon the Discharge of Second Lien
Obligations, subject to the rights of the Second Lien Secured Parties under
Section 6.04.

Section 8.03 Amendments; Waivers.

(a)    No failure or delay on the part of any Secured Party in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Secured Parties are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 8.03, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
any Secured Party in any case shall entitle such Secured Party to any other or
further notice or demand in similar or other circumstances.

(b)    This Agreement may be amended in writing signed by the First Lien
Collateral Trustee and the Designated Second Lien Representative (in each case,
acting in accordance with the documents governing the applicable Indebtedness);
provided that any such amendment, supplement or waiver which by the terms of
this Agreement requires the Company’s consent or which materially adversely
affects the Company or any other Grantor, shall require the consent of the
Company. Any such amendment, supplement or waiver shall be in writing and shall
be binding upon the First Lien Secured Parties and the Second Lien Secured
Parties and their respective successors and assigns. Notwithstanding the
provisions of any other First Lien Document or Second Lien Document, the First
Lien Collateral Trustee and the Designated Second Lien Representative may, with
the consent of the Grantors for any amendments, restatements, amendment and
restatements, supplements or other modifications that directly and materially
adversely affect any Grantor, make any amendments, restatements, amendment and
restatements, supplements or other modifications to this Agreement to correct
any ambiguity, defect or inconsistency contained herein without the consent of
any other Person.

(c)    Notwithstanding the foregoing, without the consent of any Secured Party
(and with respect to any amendment or modification which by the terms of this
Agreement requires the Company’s consent, with the consent of the Company), any
Second Lien Representative may become a party hereto by execution and delivery
of a Joinder Agreement in accordance with Section 8.09 of this Agreement and
upon such execution and delivery, such Second Lien Representative and the Second
Lien Secured Parties and Second Lien Obligations for which such Second Lien
Representative is acting shall be subject to the terms hereof.

(d)    Notwithstanding anything in this Agreement to the contrary, it is
understood and agreed that the First Lien Collateral Trustee and each Second
Lien Representative,

 

-37-



--------------------------------------------------------------------------------

without the consent of any other First Lien Secured Party or Second Lien Secured
Party, may enter into a supplemental agreement (which may take the form of an
amendment and restatement of this Agreement) (i) to facilitate having Additional
First Lien Debt or additional Second Lien Debt or other obligations of any of
the Grantors become First Lien Obligations or Second Lien Obligations, as the
case may be, under this Agreement or (ii) to give effect to any amendments in
connection with a Refinancing of First Lien Obligations or Second Lien
Obligations, as applicable; provided that any such supplemental agreement is not
prohibited by the First Lien Documents and/or Second Lien Documents
then-existing in accordance with the terms thereof and an Officers’ Certificate
of the Company is delivered to the First Lien Collateral Trustee and each Second
Lien Representative (as applicable) certifying such compliance, which shall be
conclusive and the First Lien Collateral Trustee and each Second Lien
Representative (as applicable) may rely thereon without further inquiry and
shall be fully protected in doing so.

Section 8.04 Information Concerning Financial Condition of the Company and the
Subsidiaries. None of the First Lien Secured Parties or the Second Lien Secured
Parties shall have any duty to inform the other parties of (a) the financial
condition of the Company and its Subsidiaries and all endorsers or guarantors of
the First Lien Obligations or the Second Lien Obligations or (b) any other
circumstances bearing upon the risk of nonpayment of the First Lien Obligations
or the Second Lien Obligations. The First Lien Secured Parties and the Second
Lien Secured Parties shall have no duty to advise any Secured Party of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that any First Lien Secured Party or
any Second Lien Secured Party, in its sole discretion, undertakes at any time or
from time to time to provide any such information to any other Secured Party, it
shall be under no obligation to (i) make, and the First Lien Secured Parties and
the Second Lien Secured Parties shall not make or be deemed to have made, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (ii) provide any additional information or to provide any such
information on any subsequent occasion, (iii) undertake any investigation or
(iv) disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

Section 8.05 Subrogation. Each of the Second Lien Secured Parties hereby waives
any rights of subrogation it may acquire as a result of any payment hereunder
until the Discharge of First Lien Obligations has occurred.

Section 8.06 Application of Payments. Prior to the Discharge of First Lien
Obligations, all payments received by the First Lien Secured Parties may be
applied, reversed and reapplied, in whole or in part, to such part of the First
Lien Obligations as the First Lien Secured Parties, in their sole discretion,
deem appropriate, consistent with the terms of the First Lien Documents. Each
Second Lien Secured Party assents to any such extension or postponement of the
time of payment of the First Lien Obligations or any part thereof and to any
other indulgence with respect thereto, to any substitution, exchange or release
of any Lien that may at any time secure any part of the First Lien Obligations
and to the addition or release of any other Person primarily or secondarily
liable therefor.

Section 8.07 Additional Grantors. The Company agrees that, if any Subsidiary
shall become a Grantor after the date hereof, it will promptly cause such
Subsidiary to become

 

-38-



--------------------------------------------------------------------------------

party hereto by executing and delivering an instrument in the form of Annex I.
Upon such execution and delivery, such Subsidiary will become a Grantor
hereunder with the same force and effect as if originally named as a Grantor
herein. The execution and delivery of such instrument shall not require the
consent of any other party hereunder, and will be acknowledged upon receipt by
the First Lien Collateral Trustee and the Designated Second Lien Representative.
The rights and obligations of each Grantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

Section 8.08 Dealings with Grantors. Upon any application or demand by the
Company or any Grantor to the First Lien Collateral Trustee or any Second Lien
Representative to take or permit any action under any of the provisions of this
Agreement or under any First Lien Security Document or Second Lien Security
Document (in each case, if such action is subject to the provisions hereof), at
the request of the First Lien Collateral Trustee or such Second Lien
Representative (as applicable), the Company shall furnish to the First Lien
Collateral Trustee or such Second Lien Representative (as applicable) a
certificate of a principal executive officer or a financial officer (an
“Officers’ Certificate”) stating that all conditions precedent, if any, provided
for in this Agreement or such First Lien Security Document or Second Lien
Security Document, as the case may be, relating to the proposed action have been
complied with.

Section 8.09 Additional Debt Facilities. To the extent, but only to the extent,
not prohibited by the provisions of the then-existing First Lien Documents
and/or Second Lien Documents, the Company or any Subsidiary may incur or issue
and sell one or more series or classes of additional Second Lien Debt and one or
more series or classes of Additional First Lien Debt. Any such additional class
or series of Second Lien Debt (the “Second Lien Class Debt”) may be secured by a
Lien on Shared Collateral junior in priority and subordinated to the Liens
securing the First Lien Obligations, in each case under and pursuant to the
relevant Second Lien Security Documents for such Second Lien Class Debt, if and
subject to the condition that the Representative of any such Second Lien
Class Debt (each, a “Second Lien Class Debt Representative”), acting on behalf
of the holders of such Second Lien Class Debt (such Representative and holders
in respect of any Second Lien Class Debt being referred to as the “Second Lien
Class Debt Parties”), becomes a party to this Agreement and satisfies, or causes
to be satisfied, conditions (i) through (iii), as applicable, of the immediately
succeeding paragraph. Any such class or series of Additional First Lien Debt
(the “First Lien Class Debt”; and the First Lien Class Debt and the Second Lien
Class Debt, collectively, the “Class Debt”) may be secured by a senior Lien on
Shared Collateral, in each case under and pursuant to the relevant First Lien
Security Documents, if and subject to the condition that the trustee, agent or
representative of any such First Lien Class Debt, acting on behalf of the
holders of such First Lien Class Debt (such trustee, agent or representative and
the holders in respect of any such First Lien Class Debt being referred to as
the “First Lien Class Debt Parties”; and the First Lien Class Debt Parties and
the Second Lien Class Debt Parties, collectively, the “Class Debt Parties”),
satisfies, or causes to be satisfied, conditions (ii) through (iii), as
applicable, of the immediately succeeding paragraph and becomes a party to the
Collateral Trust Agreement in accordance with the terms thereof.

 

-39-



--------------------------------------------------------------------------------

In order for Second Lien Class Debt or First Lien Class Debt to constitute
additional Second Lien Obligations or Additional First Lien Obligations
hereunder:

(i)    the Second Lien Class Debt Representative with respect to such Second
Lien Class Debt shall have executed and delivered to the First Lien Collateral
Trustee and the Designated Second Lien Representative a Joinder Agreement (with
such changes as may be reasonably approved by the First Lien Collateral Trustee,
the Designated Second Lien Representative and such Second Lien Class Debt
Representative) pursuant to which it becomes a Representative hereunder, and the
Second Lien Class Debt in respect of which such Second Lien Class Debt
Representative is the Representative constitutes additional Second Lien
Obligations, and the related Second Lien Class Debt Parties become subject
hereto and bound hereby as additional Second Lien Secured Parties (and such
Joinder Agreement will be acknowledged upon receipt by the First Lien Collateral
Trustee and the Designated Second Lien Representative);

(ii)    the Company (a) shall have delivered to the First Lien Collateral
Trustee and the Designated Second Lien Representative an Officer’s Certificate
identifying the obligations to be designated as additional Second Lien
Obligations or Additional First Lien Obligations, as applicable, and the initial
aggregate principal amount or face amount thereof and certifying that such
obligations are not prohibited from being incurred and secured (I) in the case
of additional Second Lien Obligations, on a junior basis to the First Lien
Obligations under each of the First Lien Documents and (II) in the case of
Additional First Lien Obligations, on a senior basis under each of the First
Lien Documents and Second Lien Documents and (b) shall have delivered true and
complete copies of each of the Second Lien Documents or First Lien Documents, as
applicable, relating to such Class Debt, certified as being true and correct by
an authorized officer of the Company; and

(iii)    the Second Lien Documents or the First Lien Documents, as applicable,
relating to such Class Debt shall provide that each Class Debt Party with
respect to such Class Debt will be subject to and bound by the provisions of
this Agreement in its capacity as a holder of such Class Debt.

Section 8.10 Refinancings. The First Lien Obligations and the Second Lien
Obligations may be refinanced or replaced, in whole or in part, in each case,
without notice to, or the consent (except to the extent a consent is otherwise
required to permit the refinancing or replacement transaction under any First
Lien Document or any Second Lien Document) of any First Lien Secured Party or
any Second Lien Secured Party, all without affecting the Lien priorities
provided for herein or the other provisions hereof. Without limiting the
application or effectiveness of Section 5.06, (x) each Second Lien
Representative hereby agrees that at the request of the Company in connection
with refinancing or replacement of First Lien Obligations (“Replacement First
Lien Obligations”) it will promptly enter into an agreement in form and
substance reasonably acceptable to each Second Lien Representative with the
agent for the Replacement First Lien Obligations containing terms and conditions
substantially similar to the terms and conditions of this Agreement and (y) the
First Lien Collateral Trustee hereby agrees that at the request of the Company
in connection with refinancing or replacement of Second Lien Obligations
(“Replacement Second Lien Obligations”) it will promptly enter into an agreement
in form reasonably acceptable to the First Lien Collateral Trustee with the
agent for the Replacement Second Lien Obligations containing terms and
conditions substantially similar to the terms and conditions of this Agreement.

 

-40-



--------------------------------------------------------------------------------

Section 8.11 Consent to Jurisdiction; Waivers. Each Representative, on behalf of
itself and the Secured Parties for which it is acting, irrevocably and
unconditionally:

(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the applicable Collateral Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the courts of the State of New York or the United States of
America located in New York County, New York, and appellate courts from any
thereof;

(b)    consents and agrees that any such action or proceeding shall be brought
in such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at the
address referred to in Section 8.12; and

(d)    agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law.

Section 8.12 Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

 

  (i)

if to the Company or any Grantor, to the Company, at its address at:

Triumph Group, Inc.

899 Cassatt Road, Suite 210

Berwyn, Pennsylvania 19312

Attention: Brian Scheuer, Vice President and Treasurer

 

  (ii)

if to the First Lien Collateral Trustee, to it at:

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: Triumph Group, Inc., Administrator

Facsimile: 612-217-5651

 

  (iii)

if to the Second Lien Collateral Agent, to it at:

U.S. Bank National Association

Corporate Trust Services

Two Liberty Place

50 South 16th Street, Suite 2000

Mail Station: EX-PA-WBSP

 

-41-



--------------------------------------------------------------------------------

Philadelphia, Pennsylvania 19102

Attention: George J. Rayzis

Facsimile: (215) 761-9412

Unless otherwise specifically provided herein, any notice or other communication
herein required or permitted to be given shall be in writing and may be
personally served, telecopied, electronically mailed or sent by courier service
or U.S. mail and shall be deemed to have been given when delivered in person or
by courier service, upon receipt of a telecopy or electronic mail or upon
receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth above or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

Section 8.13 Further Assurances. The First Lien Collateral Trustee, on behalf of
itself and the First Lien Secured Parties, and each Second Lien Representative,
on behalf of itself and the Second Lien Secured Parties, agrees that it will
take such further action and shall execute and deliver such additional documents
and instruments (in recordable form, if requested) as the other parties hereto
may reasonably request to effectuate the terms of, and the Lien priorities
contemplated by, this Agreement, all at the cost and expense of the Company.

Section 8.14 GOVERNING LAW; WAIVER OF JURY TRIAL.

(A)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO CONFLICTS OF
LAWS PRINCIPALS THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION.

(B)     EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

Section 8.15 Binding on Successors and Assigns. This Agreement shall be binding
upon the First Lien Secured Parties, the Second Lien Secured Parties, the
Company, the other Grantors party hereto and their respective successors and
assigns.

Section 8.16 Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

Section 8.17 Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic method, each
of which shall be an original and all of which shall together constitute one and
the same document. Delivery of an executed signature page to this Agreement by
facsimile or other electronic image scan transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement. The

 

-42-



--------------------------------------------------------------------------------

words “execution,” “signed,” “signature,” and words of like import in the
Agreement, or any notice, certificate or other instrument delivered in
connection herewith shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

Section 8.18 Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The First
Lien Secured Parties have appointed the First Lien Collateral Trustee as
collateral trustee on their behalf pursuant to the Collateral Trust Agreement
and the First Lien Collateral Trustee represents and warrants that it has duly
accepted such appointment. The Company and the other Grantors have appointed the
Second Lien Collateral Agent as collateral agent pursuant to the Second Lien
Security Agreement on behalf of the holders of the Second Lien Obligations
secured thereby and the Second Lien Collateral Agent represents and warrants
that it has duly accepted such appointment.

Section 8.19 No Third Party Beneficiaries; Successors and Assigns. The lien
priorities set forth in this Agreement and the rights and benefits hereunder in
respect of such lien priorities shall inure solely to the benefit of the First
Lien Secured Parties and the Second Lien Secured Parties, and their respective
permitted successors and assigns, and no other Person (including, subject to the
last sentence hereof, the Grantors, or any trustee, receiver, debtor in
possession or bankruptcy estate in a bankruptcy or like proceeding) shall have
or be entitled to assert such rights. Nothing in this Agreement is intended to
or shall impair the obligations of the Company or any other Grantor, which are
absolute and unconditional, to pay the First Lien Obligations and the Second
Lien Obligations as and when the same shall become due and payable in accordance
with their terms. Except for Sections 5.01, 5.03, 6.01, 8.03(b), (c) and (d),
8.09, and 8.10, hereof and this last sentence of this Section 8.19, neither the
Company nor any other Grantor shall have any rights hereunder; provided that no
rights of any Grantor hereunder may be waived or otherwise reduced and no
obligation of any Grantor may be increased without the written consent of such
Grantor.

Section 8.20 Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto.

Section 8.21 Collateral Agent and Representative. It is understood and agreed
that (a) the First Lien Collateral Trustee is entering into this Agreement in
its capacity as collateral trustee under the Collateral Trust Agreement and the
provisions of Article V of the Collateral Trust Agreement applicable to the
Collateral Trustee (as defined therein) thereunder along with such other rights,
protections and immunities contained in the Collateral Trust Agreement shall
also apply to the First Lien Collateral Trustee hereunder and (b) the Second
Lien Collateral Agent is entering into this Agreement in its capacity as
collateral agent under the Second Lien Indenture and the Second Lien Security
Agreement and the provisions of Sections 11.6 and 12.7 of the Second Lien
Indenture applicable to the Second Lien Collateral Agent (as defined therein)
thereunder shall also apply to the Second Lien Collateral Agent hereunder.

 

-43-



--------------------------------------------------------------------------------

Section 8.22 Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

Section 8.23 Certain Notices. The Company agrees to give the Designated Second
Lien Representative reasonable notice of the occurrence of the Discharge of
First Lien Obligations. The Company agrees to give the First Lien Collateral
Trustee reasonable notice of the occurrence of the Discharge of Second Lien
Obligations.

Section 8.24 Amendment and Restatement. From and after the date hereof, the
Original Intercreditor Agreement shall be amended and restated in its entirety
by this Agreement, and the Original Intercreditor Agreement shall thereafter be
of no further force and effect. This Agreement is not in any way intended to
constitute a novation of the obligations and liabilities existing under the
Original Intercreditor Agreement. On and after the date hereof, (i) all
references to the Original Intercreditor Agreement (or to any amendment or any
amendment and restatement thereof) in the Second Lien Documents shall be deemed
to refer to the Original Intercreditor Agreement as amended and restated hereby
(as it may be further amended, restated, amended and restated or otherwise
modified) and (ii) all references to any section (or subsection) of the Original
Intercreditor Agreement shall be amended to become, mutatis mutandis, references
to the corresponding provisions of this Agreement.

[Signature pages follow]

 

-44-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as First Lien Collateral Trustee

By:  

/s/ Jane Schweiger

  Name:   Jane Schweiger   Title:   Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Second Lien Collateral Agent By:  

/s/ George J. Rayzis

  Name:   George J. Rayzis   Title:   Vice President

 

[SIGNATURE PAGE TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

TRIUMPH GROUP, INC. By:  

/s/ James F. McCabe, Jr.

Name:   James F. McCabe, Jr. Title:   Senior Vice President and Chief Financial
Officer

HT PARTS, L.L.C.

TRIUMPH ACCESSORY SERVICES – GRAND PRAIRIE, INC.

TRIUMPH ACTUATION SYSTEMS - CONNECTICUT, LLC

TRIUMPH ACTUATION SYSTEMS – VALENCIA, INC.

TRIUMPH ACTUATION SYSTEMS – YAKIMA, LLC

TRIUMPH ACTUATION SYSTEMS, LLC

TRIUMPH AEROSPACE SYSTEMS GROUP, LLC

TRIUMPH AEROSTRUCTURES – TULSA, LLC

TRIUMPH AEROSTRUCTURES HOLDINGS, LLC

TRIUMPH AEROSTRUCTURES, LLC

TRIUMPH AFTERMARKET SERVICES GROUP, LLC

TRIUMPH AIRBORNE STRUCTURES, LLC

TRIUMPH AVIATIONS INC.

TRIUMPH BRANDS, INC.

TRIUMPH COMPOSITE SYSTEMS, INC.

TRIUMPH CONTROLS, LLC

TRIUMPH ENGINE CONTROL HOLDINGS, INC.

TRIUMPH ENGINE CONTROL SYSTEMS, LLC

TRIUMPH ENGINEERED SOLUTIONS, INC.

TRIUMPH ENGINEERING SERVICES, INC.

TRIUMPH FABRICATIONS – ORANGEBURG, INC.

TRIUMPH GEAR SYSTEMS – MACOMB, INC.

TRIUMPH GEAR SYSTEMS, INC.

TRIUMPH GROUP ACQUISITION HOLDINGS, INC.

 

[SIGNATURE PAGE TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

TRIUMPH INSTRUMENTS – BURBANK, INC.

TRIUMPH INSULATION SYSTEMS, LLC

TRIUMPH INTEGRATED AIRCRAFT INTERIORS, INC.

TRIUMPH INVESTMENT HOLDINGS, INC.

TRIUMPH STRUCTURES – KANSAS CITY, INC.

TRIUMPH STRUCTURES – WICHITA, INC.

TRIUMPH THERMAL SYSTEMS – MARYLAND, INC.

TRIUMPH THERMAL SYSTEMS, LLC

TRIUMPH TURBINE SERVICES, INC.

VAC INDUSTRIES, INC.

By:  

/s/ James F. McCabe, Jr.

Name:   James F. McCabe, Jr. Title:   Vice President & Treasurer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

THE TRIUMPH GROUP OPERATIONS, INC. By:  

/s/ James F. McCabe, Jr.

Name:   James F. McCabe, Jr. Title:   Senior Vice President, CFO & Treasurer

 

TRIUMPH GROUP ACQUISITION CORP.

NU-TECH BRANDS, INC.

By:  

/s/ James F. McCabe, Jr.

Name:   James F. McCabe, Jr. Title:   President & Treasurer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED INTERCREDITOR AGREEMENT]



--------------------------------------------------------------------------------

ANNEX I

[FORM OF] SUPPLEMENT NO. [●] dated as of [●], 20[●], to the AMENDED AND RESTATED
INTERCREDITOR AGREEMENT dated as of August 17, 2020 (the “Intercreditor
Agreement”), among WILMINGTON TRUST, NATIONAL ASSOCIATION, as the First Lien
Collateral Trustee, U.S. BANK NATIONAL ASSOCIATION, as the Second Lien
Collateral Agent, the additional Representatives from time to time party
thereto, TRIUMPH GROUP, INC., a Delaware corporation (the “Company”), and the
other Grantors party thereto.

A.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement.

B.    The Grantors have entered into the Intercreditor Agreement. Pursuant to
the First Lien Indenture and the Second Lien Indenture [certain Additional First
Lien Documents] [certain additional Second Lien Documents], certain newly
acquired or organized Subsidiaries of the Company are required to enter into the
Intercreditor Agreement. Section 8.07 of the Intercreditor Agreement provides
that such Subsidiaries may become party to the Intercreditor Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Grantor”) is executing this Supplement in
accordance with the requirements of the First Lien Indenture and the Second Lien
Indenture [the Additional First Lien Documents] [the additional Second Lien
Documents].

Accordingly, the New Grantor agrees and the First Lien Collateral Trustee and
the Designated Second Lien Representative acknowledge as follows:

SECTION 1. In accordance with Section 8.07 of the Intercreditor Agreement, the
New Grantor by its signature below becomes a Grantor under the Intercreditor
Agreement with the same force and effect as if originally named therein as a
Grantor, and the New Grantor hereby agrees to all the terms and provisions of
the Intercreditor Agreement applicable to it as a Grantor thereunder. Each
reference to a “Grantor” in the Intercreditor Agreement shall be deemed to
include the New Grantor. The Intercreditor Agreement is hereby incorporated
herein by reference.

SECTION 2. The New Grantor represents and warrants to the First Lien Collateral
Trustee, the Designated Second Lien Representative, and the other Secured
Parties that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
Bankruptcy Laws and by general principles of equity.

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the First Lien
Collateral Trustee and the Designated Second Lien Representative shall have
received a counterpart of this Supplement that bears the signature of the New
Grantor. Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic method shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

Annex I-1



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO CONFLICTS OF
LAWS PRINCIPALS THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Company as specified in the Intercreditor Agreement.

SECTION 8. The Company agrees to reimburse the First Lien Collateral Trustee and
the Designated Second Lien Representative for each of their reasonable fees and
expenses in connection with this Supplement, including the reasonable fees,
other charges and disbursements of counsel for the First Lien Collateral Trustee
and the Designated Second Lien Representative as required by the applicable
Secured Debt Documents.

[Signature pages follow]

 

Annex I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor, the First Lien Collateral Trustee and the
Designated Second Lien Representative have duly executed this Supplement to the
Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW SUBSIDIARY GRANTOR] By:  

 

  Name:   Title:

Acknowledged by:

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as First Lien Collateral Trustee

 

By:  

 

  Name:   Title:

 

[●], as Designated Second Lien Representative By:  

 

  Name:   Title:

 

Annex I-3



--------------------------------------------------------------------------------

ANNEX II

[FORM OF] REPRESENTATIVE SUPPLEMENT NO. [●] dated as of [●], 20[●], to the
AMENDED AND RESTATED INTERCREDITOR AGREEMENT dated as of August 17, 2020 (the
“Intercreditor Agreement”), among WILMINGTON TRUST, NATIONAL ASSOCIATION, as the
First Lien Collateral Trustee, U.S. BANK NATIONAL ASSOCIATION, as the Second
Lien Collateral Agent, the additional Representatives from time to time party
thereto, TRIUMPH GROUP, INC., a Delaware corporation (the “Company”), and the
other Grantors party thereto.

A.    Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Intercreditor Agreement.

B.    As a condition to the ability of the Company to incur Second Lien Debt
after the date of the Intercreditor Agreement and to secure such Second Lien
Debt with the Second Lien and to have such Second Lien Debt guaranteed by the
Grantors, in each case under and pursuant to the Second Lien Security Documents
relating thereto, the Second Lien Representative in respect of such Second Lien
Debt is required to become a Representative under, and such Second Lien Debt and
the Second Lien Secured Parties in respect thereof are required to become
subject to and bound by, the Intercreditor Agreement. Section 8.09 of the
Intercreditor Agreement provides that such Second Lien Representative may become
a Representative under, and such Second Lien Debt and such Second Lien Secured
Parties may become subject to and bound by, the Intercreditor Agreement as
additional Second Lien Obligations and additional Second Lien Secured Parties,
respectively, pursuant to the execution and delivery by the Second Lien
Representative of an instrument in the form of this Representative Supplement
and the satisfaction of the other conditions set forth in Section 8.09 of the
Intercreditor Agreement. The undersigned Second Lien Representative (the “New
Representative”) is executing this Supplement in accordance with the
requirements of the First Lien Documents and the Second Lien Documents.

Accordingly, the New Representative agrees and the First Lien Collateral Trustee
and the Designated Second Lien Representative acknowledge as follows:

SECTION 1. In accordance with Section 8.09 of the Intercreditor Agreement, the
New Representative by its signature below becomes a Representative under, and
the related Second Lien Debt and Second Lien Secured Parties become subject to
and bound by, the Intercreditor Agreement as Second Lien Debt and Second Lien
Secured Parties, respectively, with the same force and effect as if the New
Representative had originally been named therein as a Representative, and the
New Representative, on behalf of itself and such Second Lien Secured Parties,
hereby agrees to all the terms and provisions of the Intercreditor Agreement
applicable to it as a Second Lien Representative and to the Second Lien Secured
Parties that it represents as Second Lien Secured Parties. Each reference to a
“Representative” or “Second Lien Representative” in the Intercreditor Agreement
shall be deemed to include the New Representative. The Intercreditor Agreement
is hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the First Lien
Collateral Trustee and the Designated Second Lien Representative and the other
Secured Parties

 

Annex II-1



--------------------------------------------------------------------------------

that (i) it has full power and authority to enter into this Representative
Supplement, in its capacity as [agent] [trustee][under [describe new facility]]
(the “New Facility”), (ii) this Representative Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Second Lien Documents relating to such Second Lien Debt
provide that, upon the New Representative’s entry into this Agreement, the
Second Lien Secured Parties in respect of such Second Lien Debt will be subject
to and bound by the provisions of the Intercreditor Agreement as Second Lien
Secured Parties.

SECTION 3. The New Representative acknowledges that the documents governing the
New Facility comply with the Additional Secured Debt Designation.

SECTION 4. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the First Lien Collateral Trustee and the Designated Second Lien
Representative shall have received a counterpart of this Representative
Supplement that bears the signature of the New Representative. Delivery of an
executed signature page to this Representative Supplement by facsimile
transmission or other electronic method shall be effective as delivery of a
manually signed counterpart of this Representative Supplement.

SECTION 5. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 6. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPALS THAT
WOULD REQUIRE THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION. EACH PARTY
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

SECTION 7. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 8.12 of the Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

 

Annex II-2



--------------------------------------------------------------------------------

SECTION 9. The Company agrees to reimburse the First Lien Collateral Trustee and
the Designated Second Lien Representative for each of their reasonable fees and
expenses in connection with this Representative Supplement, including the
reasonable fees, other charges and disbursements of counsel for the First Lien
Collateral Trustee and the Designated Second Lien Representative as required by
the applicable Secured Debt Documents.

[Signature pages follow]

 

Annex II-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative, the First Lien Collateral Trustee
and the Designated Second Lien Representative have duly executed this
Representative Supplement to the Intercreditor Agreement as of the day and year
first above written.

 

[NAME OF NEW REPRESENTATIVE], as [●] for the holders of [●] By:  

 

  Name:   Title: Address for notices: Attention of: Telecopy:

WILMINGTON TRUST, NATIONAL

ASSOCIATION,as First Lien Collateral Trustee

By:  

 

  Name:   Title: [●], as Designated Second Lien Representative By:  

 

  Name:   Title:

 

Annex II-4



--------------------------------------------------------------------------------

Acknowledged by:

 

[TRIUMPH GROUP, INC.] By:  

 

  Name:   Title:

 

[SUBSIDIARY GRANTORS] By:  

 

  Name:   Title:

 

Annex II-5